 
EXHIBIT 10.2
 
 

 

CITIGROUP COMMERCIAL MORTGAGE SECURITIES INC.,
 
PURCHASER
 
and
 
GOLDMAN SACHS MORTGAGE COMPANY,
 
SELLER
 
MORTGAGE LOAN PURCHASE AGREEMENT
 
Dated as of September 1, 2012
 
Series 2012-GC8

 

 
 
 

--------------------------------------------------------------------------------

 
 
This Mortgage Loan Purchase Agreement (“Agreement”), dated as of
September 1, 2012, is between Citigroup Commercial Mortgage Securities Inc., a
Delaware corporation, as purchaser (the “Purchaser”), and Goldman Sachs Mortgage
Company, a New York limited partnership, as seller (the “Seller”).
 
Capitalized terms used in this Agreement not defined herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement, dated as of
September 1, 2012 (the “Pooling and Servicing Agreement”), among the Purchaser,
as depositor, Wells Fargo Bank, National Association, as master servicer (in
such capacity, the “Master Servicer”), Midland Loan Services, a Division of PNC
Bank, National Association, as special servicer (the “Special Servicer”), Situs
Holdings, LLC, as operating advisor, Citibank, N.A., as certificate
administrator (in such capacity, the “Certificate Administrator”), and U.S. Bank
National Association, as trustee (in such capacity, the “Trustee”), pursuant to
which the Purchaser will transfer the Mortgage Loans (as defined herein) to a
trust fund and certificates representing ownership interests in the Mortgage
Loans will be issued by the trust fund (the “Trust Fund”).  In exchange for the
Mortgage Loans, the Trust Fund will issue to or at the direction of the
Depositor certificates to be known as Citigroup Commercial Mortgage Trust
2012-GC8, Commercial Mortgage Pass-Through Certificates, Series 2012-GC8
(collectively, the “Certificates”).  For purposes of this Agreement, “Mortgage
Loans” refers to the mortgage loans listed on Exhibit A and “Mortgaged
Properties” refers to the properties securing such Mortgage Loans.
 
The Purchaser and the Seller wish to prescribe the manner of sale of the
Mortgage Loans from the Seller to the Purchaser and in consideration of the
premises and the mutual agreements hereinafter set forth, agree as follows:
 
SECTION 1     Sale and Conveyance of Mortgages; Possession of Mortgage
File.  The Seller does hereby sell, transfer, assign, set over and convey to the
Purchaser, without recourse (except as otherwise specifically set forth herein),
subject to the rights of the holders of interests in a Companion Loan, all of
its right, title and interest in and to the Mortgage Loans identified on Exhibit
A to this Agreement (the “Mortgage Loan Schedule”) including all interest and
principal received or receivable on or with respect to the Mortgage Loans after
the Cut-Off Date (and, in any event, excluding payments of principal and
interest first due on the Mortgage Loans on or before the Cut-Off Date). Upon
the sale of the Mortgage Loans, the ownership of each related Note, the Seller’s
interest in the related Mortgage represented by the Note and the other contents
of the related Mortgage File (all subject to the rights of the holders of
interests in a Companion Loan) will be vested in the Purchaser and immediately
thereafter the Trustee, and the ownership of records and documents with respect
to each Mortgage Loan prepared by or which come into the possession of the
Seller shall (subject to the rights of the holders of interests in a Companion
Loan) immediately vest in the Purchaser and immediately thereafter the Trustee.
In connection with the transfer of the 222 Broadway Mortgage Loan pursuant to
this Section 1, the Seller does hereby assign all of its right, title and
interest (solely in its capacity as the holder of the subject Mortgage Loan) in,
to and under the related Intercreditor Agreement (it being understood and agreed
that the Seller does not assign any right, title or interest that it may have
thereunder in its capacity as the holder of the related Companion Loan, if
applicable). The Purchaser will sell certain of the Certificates (the “Public
Certificates”) to the underwriters (the “Underwriters”) specified in the
Underwriting Agreement, dated as of September 10, 2012 (the
 
 
 

--------------------------------------------------------------------------------

 
 
“Underwriting Agreement”), between the Purchaser and the Underwriters, and the
Purchaser will sell certain of the Certificates (the “Private Certificates”) to
the initial purchasers (the “Initial Purchasers” and, collectively with the
Underwriters, the “Dealers”) specified in the Purchase Agreement, dated as of
September 10, 2012 (the “Certificate Purchase Agreement”), between the Purchaser
and Initial Purchasers.
 
The sale and conveyance of the Mortgage Loans is being conducted on an
arms-length basis and upon commercially reasonable terms.  As the purchase price
for the Mortgage Loans, the Purchaser shall pay, by wire transfer of immediately
available funds, to the Seller or at the Seller’s direction $388,919,366, plus
accrued interest on the Mortgage Loans from and including September 1, 2012 to
but excluding the Closing Date (but subject to certain post-settlement
adjustment for expenses incurred by the Underwriters and the Initial Purchasers
on behalf of the Depositor and for which the Seller is specifically
responsible).
 
The purchase and sale of the Mortgage Loans shall take place on the Closing
Date.
 
SECTION 2     Books and Records; Certain Funds Received After the Cut-Off
Date.  From and after the sale of the Mortgage Loans to the Purchaser, record
title to each Mortgage and the related Note shall be transferred to the Trustee
subject to and in accordance with this Agreement.  Any funds due after the
Cut-Off Date in connection with a Mortgage Loan received by the Seller shall be
held in trust on behalf of the Trustee (for the benefit of the
Certificateholders) as the owner of such Mortgage Loan and shall be transferred
promptly to the Certificate Administrator.  All scheduled payments of principal
and interest due on or before the Cut-Off Date but collected after the Cut-Off
Date, and all recoveries and payments of principal and interest collected on or
before the Cut-Off Date (only in respect of principal and interest on the
Mortgage Loans due on or before the Cut-Off Date and principal prepayments
thereon), shall belong to, and shall be promptly remitted to, the Seller.
 
The transfer of each Mortgage Loan shall be reflected on the Seller’s balance
sheets and other financial statements as the sale of such Mortgage Loan by the
Seller to the Purchaser.  The Seller intends to treat the transfer of each
Mortgage Loan to the Purchaser as a sale for tax purposes.  Following the
transfer of the Mortgage Loans by the Seller to the Purchaser, the Seller shall
not take any actions inconsistent with the ownership of the Mortgage Loans by
the Purchaser and its assignees.
 
The transfer of each Mortgage Loan shall be reflected on the Purchaser’s balance
sheets and other financial statements as the purchase of such Mortgage Loan by
the Purchaser from the Seller.  The Purchaser intends to treat the transfer of
each Mortgage Loan from the Seller as a purchase for tax purposes.  The
Purchaser shall be responsible for maintaining, and shall maintain, a set of
records for each Mortgage Loan which shall be clearly marked to reflect the
transfer of ownership of each Mortgage Loan by the Seller to the Purchaser
pursuant to this Agreement.
 
SECTION 3     Delivery of Mortgage Loan Documents; Additional Costs and
Expenses.  (a)  The Purchaser hereby directs the Seller, and the Seller hereby
agrees, such agreement effective upon the transfer of the Mortgage Loans
contemplated herein, to deliver or
 
 
-2-

--------------------------------------------------------------------------------

 
 
cause to be delivered to the Custodian (on behalf of the Trustee), the Master
Servicer and the Special Servicer, as applicable, on the dates set forth in
Section 2.01 of the Pooling and Servicing Agreement, all documents, instruments
and agreements required to be delivered by the Purchaser, or contemplated to be
delivered by the Seller (whether at the direction of the Purchaser or
otherwise), to the Custodian, the Master Servicer and the Special Servicer, as
applicable, with respect to the Mortgage Loans under Section 2.01 of the Pooling
and Servicing Agreement, and meeting all the requirements of such Section 2.01
of the Pooling and Servicing Agreement; provided that the Seller shall not be
required to deliver any draft documents, privileged communications, credit
underwriting, due diligence analyses or data or internal worksheets, memoranda,
communications or evaluations.
 
(b)           The Seller shall deliver to and deposit with (or cause to be
delivered to and deposited with) the Master Servicer within five (5) Business
Days after the Closing Date a copy of the Mortgage File and documents and
records not otherwise required to be contained in the Mortgage File that (i)
relate to the origination and/or servicing and administration of the Mortgage
Loans or any related Companion Loans, (ii) are reasonably necessary for the
ongoing administration and/or servicing of the Mortgage Loans (including any
asset summaries related to the Mortgage Loans that were delivered to the Rating
Agencies in connection with the rating of the Certificates) or any related
Companion Loans or for evidencing or enforcing any of the rights of the holder
of the Mortgage Loans or any related Companion Loans or holders of interests
therein and (iii) are in the possession or under the control of the Seller,
together with (x) all unapplied Escrow Payments and reserve funds in the
possession or under control of the Seller that relate to the Mortgage Loans or
any related Companion Loans and (y) a statement indicating which Escrow Payments
and reserve funds are allocable to each Mortgage Loan or any related Companion
Loans, provided that copies of any document in the Mortgage File and any other
document, record or item referred to above in this sentence that constitutes a
Designated Servicing Document shall be delivered to the Master Servicer on or
before the Closing Date; provided that the Seller shall not be required to
deliver any draft documents, privileged or other communications, credit
underwriting, due diligence analyses or data or internal worksheets, memoranda,
communications or evaluations.
 
SECTION 4     Treatment as a Security Agreement.  Pursuant to Section 1 hereof,
the Seller has conveyed to the Purchaser all of its right, title and interest in
and to the Mortgage Loans.  The parties intend that such conveyance of the
Seller’s right, title and interest in and to the Mortgage Loans pursuant to this
Agreement shall constitute a purchase and sale and not a loan.  If such
conveyance is deemed to be a pledge and not a sale, then the parties also intend
and agree that the Seller shall be deemed to have granted, and in such event
does hereby grant, to the Purchaser, a first priority security interest in all
of its right, title and interest in, to and under the Mortgage Loans, all
payments of principal or interest on such Mortgage Loans due after the Cut-Off
Date, all other payments made in respect of such Mortgage Loans after the
Cut-Off Date (and, in any event, excluding scheduled payments of principal and
interest due on or before the Cut-Off Date) and all proceeds thereof, and that
this Agreement shall constitute a security agreement under applicable law.  If
such conveyance is deemed to be a pledge and not a sale, the Seller consents to
the Purchaser hypothecating and transferring such security interest in favor of
the Trustee and transferring the obligation secured thereby to the Trustee.
 
 
-3-

--------------------------------------------------------------------------------

 
 
SECTION 5     Covenants of the Seller.  The Seller covenants with the Purchaser
as follows:
 
(a)           it shall record and file or cause a third party to record and file
in the appropriate public recording office for real property records or UCC
financing statements, as appropriate, the assignments of assignment of leases,
rents and profits and the assignments of Mortgage and each related UCC-2 and
UCC-3 financing statement referred to in the definition of Mortgage File from
the Seller to the Trustee as and to the extent contemplated under
Section 2.01(c) of the Pooling and Servicing Agreement.  All out of pocket costs
and expenses relating to the recordation or filing of such assignments,
assignments of Mortgage and financing statements shall be paid by the
Seller.  If any such document or instrument is lost or returned unrecorded or
unfiled, as the case may be, because of a defect therein, then the Seller shall
prepare or cause the preparation of a substitute therefor or cure such defect or
cause such defect to be cured, as the case may be, and the Seller shall record
or file, or cause the recording or filing of, such substitute or corrected
document or instrument or, with respect to any assignments the Certificate
Administrator has agreed to file pursuant to the Pooling and Servicing
Agreement, deliver such substitute or corrected document or instrument to the
Certificate Administrator (or, if the Mortgage Loan is then no longer subject to
the Pooling and Servicing Agreement, the then holder of such Mortgage Loan);
 
(b)          as to each Mortgage Loan, if the Seller cannot deliver or cause to
be delivered the documents and/or instruments referred to in clauses (2), (3)
and (6) (if recorded) and (15) of the definition of “Mortgage File” in the
Pooling and Servicing Agreement solely because of a delay caused by the public
recording or filing office where such document or instrument has been delivered
for recordation or filing, as applicable, it shall forward to the Certificate
Administrator a copy of the original certified by the Seller to be a true and
complete copy of the original thereof submitted for recording.  The Seller shall
cause each assignment referred to in Section (5)(a) above that is recorded and
the file copy of each UCC-2 and UCC-3 assignment referred to in Section (5)(a)
above to reflect that it should be returned by the public recording or filing
office to the Certificate Administrator or its agent following recording;
provided that, in those instances where the public recording office retains the
original assignment of Mortgage or assignment of Assignment of Leases, the
Certificate Administrator shall obtain therefrom a certified copy of the
recorded original.  On a monthly basis, at the expense of the Seller, the
Certificate Administrator shall forward to the Master Servicer a copy of each of
the aforementioned assignments following the Custodian’s receipt thereof;
 
(c)           it shall take any action reasonably required by the Purchaser, the
Certificate Administrator, the Trustee or the Master Servicer in order to assist
and facilitate the transfer of the servicing of the Mortgage Loans to the Master
Servicer, including effectuating the transfer of any letters of credit with
respect to any Mortgage Loan to the Master Servicer on behalf of the Trustee for
the benefit of Certificateholders and the holders of any related Companion
Loans.  Prior to the date that a letter of credit with respect to any Mortgage
Loan is transferred to the Master Servicer, the Seller will cooperate with the
reasonable requests of the Master Servicer or Special Servicer, as applicable,
in connection with effectuating a draw under such letter of credit as required
under the terms of the related Loan Documents;
 
 
-4-

--------------------------------------------------------------------------------

 
 
(d)          the Seller shall provide the Master Servicer the initial data with
respect to each Mortgage Loan for the CREFC Financial File and the CREFC Loan
Periodic Update File that are required to be prepared by the Master Servicer
pursuant to the Pooling and Servicing Agreement and the Supplemental Servicer
Schedule;
 
(e)           if (during the period of time that the Underwriters are required,
under applicable law, to deliver a prospectus related to the Public Certificates
in connection with sales of the Public Certificates by an Underwriter or a
dealer) the Seller has obtained actual knowledge of undisclosed or corrected
information related to an event that occurred prior to the Closing Date, which
event causes there to be an untrue statement of a material fact with respect to
the Seller Information in the Prospectus Supplement dated September 10, 2012
relating to the Public Certificates, the annexes and exhibits thereto and the
DVD delivered therewith, or the Offering Circular dated September 10, 2012
relating to the Private Certificates, the annexes and exhibits thereto and the
DVD delivered therewith (collectively, the “Offering Documents”), or causes
there to be an omission to state therein a material fact with respect to the
Seller Information required to be stated therein or necessary to make the
statements therein with respect to the Seller Information, in light of the
circumstances under which they were made, not misleading, then the Seller shall
promptly notify the Dealers and the Depositor. If as a result of any such event
the Dealers’ legal counsel determines that it is necessary to amend or
supplement the Offering Documents in order to correct the untrue statement, or
to make the statements therein, in the light of the circumstances when the
Offering Documents are delivered to a purchaser, not misleading, or to make the
Offering Documents in compliance with applicable law, the Seller shall (to the
extent that such amendment or supplement solely relates to the Seller
Information) at the expense of the Seller, do all things reasonably necessary to
assist the Depositor to prepare and furnish to the Dealers, such amendments or
supplements to the Offering Documents as may be necessary so that the Seller
Information in the Offering Documents, as so amended or supplemented, will not
contain an untrue statement, will not, in the light of the circumstances when
the Offering Documents are delivered to a purchaser, be misleading and will
comply with applicable law.  (All terms under this clause (d) and not otherwise
defined in this Agreement shall have the meanings set forth in the
Indemnification Agreement, dated as of September 10, 2012, among the
Underwriters, the Initial Purchasers, the Seller and the Purchaser (the
“Indemnification Agreement” and, together with this Agreement, the “Operative
Documents”)); and
 
(f)           for so long as the Trust Fund is subject to the reporting
requirements of the Exchange Act, the Seller shall provide the Depositor and the
Certificate Administrator with any Additional Form 10-D Disclosure, any
Additional Form 10-K Disclosure and any Form 8-K Disclosure Information
indicated on Exhibit U, Exhibit V and Exhibit Z to the Pooling and Servicing
Agreement within the time periods set forth in the Pooling and Servicing
Agreement; provided that, in connection with providing Additional Form 10-K
Disclosure and the Seller’s reporting obligations under Item 1119 of Regulation
AB, upon reasonable request by the Seller, the Purchaser shall provide the
Seller with a list of all parties to the Pooling and Servicing Agreement.
 
SECTION 6     Representations and Warranties.
 
(a)          The Seller represents and warrants to the Purchaser as of the date
hereof and as of the Closing Date that:
 
 
-5-

--------------------------------------------------------------------------------

 
 
(i)           The Seller is a limited partnership, duly organized, validly
existing and in good standing under the laws of the State of New York with full
power and authority to own its assets and conduct its business, is duly
qualified as a foreign organization in good standing in all jurisdictions to the
extent such qualification is necessary to hold and sell the Mortgage Loans or
otherwise comply with its obligations under this Agreement except where the
failure to be so qualified would not have a material adverse effect on its
ability to perform its obligations hereunder, and the Seller has taken all
necessary action to authorize the execution and delivery of, and performance
under, the Operative Documents and has duly executed and delivered each
Operative Document, and has the power and authority to execute, deliver and
perform under each Operative Document and all the transactions contemplated
hereby and thereby, including, but not limited to, the power and authority to
sell, assign, transfer, set over and convey the Mortgage Loans in accordance
with this Agreement;
 
(ii)          Assuming the due authorization, execution and delivery of this
Agreement by the Purchaser, this Agreement will constitute a legal, valid and
binding obligation of the Seller, enforceable against the Seller in accordance
with its terms, except as such enforcement may be limited by (A) bankruptcy,
insolvency, reorganization, moratorium, liquidation or other similar laws
affecting the enforcement of creditors’ rights generally, (B) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and (C) public policy considerations underlying
the securities laws, to the extent that such public policy considerations limit
the enforceability of the provisions of this Agreement that purport to provide
indemnification for securities laws liabilities;
 
(iii)         The execution and delivery of each Operative Document by the
Seller and the performance of its obligations hereunder and thereunder will not
conflict with any provision of any law or regulation to which the Seller is
subject, or conflict with, result in a breach of, or constitute a default under,
any of the terms, conditions or provisions of any of the Seller’s organizational
documents or any agreement or instrument to which the Seller is a party or by
which it is bound, or any order or decree applicable to the Seller, or result in
the creation or imposition of any lien on any of the Seller’s assets or
property, in each case, which would materially and adversely affect the ability
of the Seller to carry out the transactions contemplated by the Operative
Documents;
 
(iv)         There is no action, suit, proceeding or investigation pending or,
to the Seller’s knowledge, threatened against the Seller in any court or by or
before any other governmental agency or instrumentality which would materially
and adversely affect the validity of the Mortgage Loans or the ability of the
Seller to carry out the transactions contemplated by each Operative Document;
 
(v)          The Seller is not in default with respect to any order or decree of
any court or any order, regulation or demand of any federal, state, municipal or
governmental agency, which default might have consequences that, in the Seller’s
good faith and reasonable judgment, is likely to materially and adversely affect
the condition (financial or other) or operations of the Seller or its properties
or might have consequences that, in
 
 
-6-

--------------------------------------------------------------------------------

 
 
the Seller’s good faith and reasonable judgment, is likely to materially and
adversely affect its performance under any Operative Document;
 
(vi)         No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Seller of, or compliance by the Seller with, each Operative
Document or the consummation of the transactions contemplated hereby or thereby,
other than those which have been obtained by the Seller; and
 
(vii)        The transfer, assignment and conveyance of the Mortgage Loans by
the Seller to the Purchaser is not subject to bulk transfer laws or any similar
statutory provisions in effect in any applicable jurisdiction.
 
(b)          The Purchaser represents and warrants to the Seller as of the
Closing Date that:
 
(i)           The Purchaser is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, with full
corporate power and authority to own its assets and conduct its business, is
duly qualified as a foreign corporation in good standing in all jurisdictions in
which the ownership or lease of its property or the conduct of its business
requires such qualification, except where the failure to be so qualified would
not have a material adverse effect on the ability of the Purchaser to perform
its obligations hereunder, and the Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement by it, and
has duly executed and delivered this Agreement, and has the power and authority
to execute, deliver and perform this Agreement and all the transactions
contemplated hereby;
 
(ii)          Assuming the due authorization, execution and delivery of this
Agreement by the Seller, this Agreement will constitute a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium, liquidation or other similar
laws affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);
 
(iii)         The execution and delivery of this Agreement by the Purchaser and
the performance of its obligations hereunder will not conflict with any
provision of any law or regulation to which the Purchaser is subject, or
conflict with, result in a breach of, or constitute a default under, any of the
terms, conditions or provisions of any of the Purchaser’s organizational
documents or any agreement or instrument to which the Purchaser is a party or by
which it is bound, or any order or decree applicable to the Purchaser, or result
in the creation or imposition of any lien on any of the Purchaser’s assets or
property, in each case which would materially and adversely affect the ability
of the Purchaser to carry out the transactions contemplated by this Agreement;
 
 
-7-

--------------------------------------------------------------------------------

 
 
(iv)         There is no action, suit, proceeding or investigation pending or,
to the Purchaser’s knowledge, threatened against the Purchaser in any court or
by or before any other governmental agency or instrumentality which would
materially and adversely affect the validity of this Agreement or any action
taken in connection with the obligations of the Purchaser contemplated herein,
or which would be likely to impair materially the ability of the Purchaser to
perform under the terms of this Agreement;
 
(v)          The Purchaser is not in default with respect to any order or decree
of any court or any order, regulation or demand of any federal, state, municipal
or governmental agency, which default might have consequences that would
materially and adversely affect the condition (financial or other) or operations
of the Purchaser or its properties or might have consequences that would
materially and adversely affect its performance under any Operative Document;
and
 
(vi)         No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Purchaser of or compliance by the Purchaser with this
Agreement or the consummation of the transactions contemplated by this Agreement
other than those that have been obtained by the Purchaser.
 
(c)          The Seller further makes the representations and warranties as to
the Mortgage Loans set forth in Exhibit B to this Agreement as of the Cut-Off
Date or such other date set forth in Exhibit B to this Agreement, which
representations and warranties are subject to the exceptions thereto set forth
in Exhibit C to this Agreement.
 
(d)          Pursuant to the Pooling and Servicing Agreement, if (i) any party
thereto discovers or receives notice alleging that any document constituting a
part of a Mortgage File has not been properly executed, is missing, contains
information that does not conform in any material respect with the corresponding
information set forth in the Mortgage Loan Schedule, or does not appear to be
regular on its face (each, a “Document Defect”), or discovers or receives notice
alleging a breach of any representation or warranty of the Seller made pursuant
to Section 6(c) of this Agreement with respect to any Mortgage Loan (a “Breach”)
or (ii) the Special Servicer or the Purchaser receives a Repurchase Request,
such party is required to give prompt written notice thereof to the Seller.
 
(e)          Pursuant to the Pooling and Servicing Agreement, the Special
Servicer is required to determine whether any such Document Defect or Breach
with respect to any Mortgage Loan materially and adversely affects, or such
Document Defect is deemed in accordance with Section 2.03 of the Pooling and
Servicing Agreement to materially and adversely affect, the value of the
Mortgage Loan or any related REO Property or the interests of the
Certificateholders therein, or causes the related Mortgage Loan to be other than
a Qualified Mortgage (any such Document Defect shall constitute a “Material
Document Defect” and any such Breach shall constitute a “Material Breach”).  If
such Document Defect or Breach has been determined to be a Material Document
Defect or Material Breach, then the Special Servicer will be required to give
prompt written notice thereof to the Seller.  Promptly upon becoming aware of
any such Material Document Defect or Material Breach (including through a
written notice given by any party hereto, as provided above if the Document
Defect or Breach identified therein
 
 
-8-

--------------------------------------------------------------------------------

 
 
is a Material Document Defect or Material Breach, as the case may be), the
Seller shall, not later than 90 days from the earlier of the Seller’s discovery
or receipt of notice of, and receipt of a demand to take action with respect to,
such Material Document Defect or Material Breach, as the case may be (or, in the
case of a Material Document Defect or Material Breach relating to a Mortgage
Loan not being a “qualified mortgage” within the meaning of the REMIC
Provisions, not later than 90 days from any party discovering such Material
Document Defect or Material Breach provided the Seller receives notice thereof
in a timely manner), cure the same in all material respects (which cure shall
include payment of any losses and Additional Trust Fund Expenses associated
therewith) or, if such Material Document Defect or Material Breach, as the case
may be, cannot be cured within such 90 day period, the Seller shall either (i)
substitute a Qualified Substitute Mortgage Loan for such affected Mortgage Loan
(provided that in no event shall any such substitution occur later than the
second anniversary of the Closing Date) and pay the Master Servicer, for deposit
into the Collection Account, any Substitution Shortfall Amount in connection
therewith or (ii) repurchase the affected Mortgage Loan or any related REO
Property (or the Trust Fund’s interest therein) at the applicable Purchase Price
by wire transfer of immediately available funds to the Collection Account;
provided, however, that if (i) such Material Document Defect or Material Breach
is capable of being cured but not within such 90 day period, (ii) such Material
Document Defect or Material Breach is not related to any Mortgage Loan’s not
being a “qualified mortgage” within the meaning of the REMIC Provisions and
(iii) the Seller has commenced and is diligently proceeding with the cure of
such Material Document Defect or Material Breach within such 90 day period, then
the Seller shall have an additional 90 days to complete such cure (or, in the
event of a failure to so cure, to complete such repurchase of the related
Mortgage Loan or substitute a Qualified Substitute Mortgage Loan as described
above) it being understood and agreed that, in connection with the Seller’s
receiving such additional 90 day period, the Seller shall deliver an Officer’s
Certificate to the Trustee, the Special Servicer and the Certificate
Administrator setting forth the reasons such Material Document Defect or
Material Breach is not capable of being cured within the initial 90 day period
and what actions the Seller is pursuing in connection with the cure thereof and
stating that the Seller anticipates that such Material Document Defect or
Material Breach will be cured within such additional 90 day period; and
provided, further, that, if any such Material Document Defect is still not cured
after the initial 90 day period and any such additional 90 day period solely due
to the failure of the Seller to have received the recorded document, then the
Seller shall be entitled to continue to defer its cure, substitution or
repurchase obligations in respect of such Document Defect so long as the Seller
certifies to the Trustee, the Special Servicer and the Certificate Administrator
every 30 days thereafter that the Document Defect is still in effect solely
because of its failure to have received the recorded document and that the
Seller is diligently pursuing the cure of such defect (specifying the actions
being taken), except that no such deferral of cure, substitution or repurchase
may continue beyond the date that is 18 months following the Closing Date.  Any
such repurchase of a Mortgage Loan shall be on a servicing released basis.  The
Seller shall have no obligation to monitor the Mortgage Loans regarding the
existence of a Breach or a Document Defect, but if the Seller discovers a
Material Breach or Material Document Defect with respect to a Mortgage Loan, it
will notify the Purchaser.
 
Subject to the Seller’s right to cure set forth above in this Section 6(e), and
further subject to Sections 2.01(b) and 2.01(c) of the Pooling and Servicing
Agreement, failure of the Seller to deliver the documents referred to in clauses
(1)(A), (2), (7), (8), (18) and (19) in the definition of “Mortgage File” in the
Pooling and Servicing Agreement in accordance with this
 
 
-9-

--------------------------------------------------------------------------------

 
 
Agreement and the Pooling and Servicing Agreement for any Mortgage Loan shall be
deemed a Material Document Defect; provided, however, that no Document Defect
(except such deemed Material Document Defect described above) shall be
considered to be a Material Document Defect unless the document with respect to
which the Document Defect exists is required in connection with an imminent
enforcement of the lender’s rights or remedies under the related Mortgage Loan,
defending any claim asserted by any Mortgagor or third party with respect to the
Mortgage Loan, establishing the validity or priority of any lien on any
collateral securing the Mortgage Loan or for any immediate significant servicing
obligation.
 
(f)           In connection with any repurchase or substitution of one or more
Mortgage Loans pursuant to this Section 6, the Pooling and Servicing Agreement
shall provide that the Trustee, the Certificate Administrator, the Custodian,
the Master Servicer and the Special Servicer shall each tender to the
repurchasing entity, upon delivery to each of them of a receipt executed by the
repurchasing entity, all portions of the Mortgage File and other documents and
all Escrow Payments and reserve funds pertaining to such Mortgage Loan possessed
by it, and each document that constitutes a part of the Mortgage File shall be
endorsed or assigned to the extent necessary or appropriate to the repurchasing
or substituting entity or its designee in the same manner, but only if the
respective documents have been previously assigned or endorsed to the Trustee,
and pursuant to appropriate forms of assignment, substantially similar to the
manner and forms pursuant to which such documents were previously assigned to
the Trustee or as otherwise reasonably requested to effect the retransfer and
reconveyance of the Mortgage Loan and the security therefor to the Seller or its
designee; provided that such tender by the Trustee shall be conditioned upon its
receipt from the Master Servicer of a Request for Release and an Officer’s
Certificate to the effect that the requirements for repurchase or substitution
have been satisfied.
 
(g)          The representations and warranties of the parties hereto shall
survive the execution and delivery and any termination of this Agreement and
shall inure to the benefit of the respective parties, notwithstanding any
restrictive or qualified endorsement on the Notes or Assignment of Mortgage or
the examination of the Mortgage Files.
 
(h)          Each party hereto agrees to promptly notify the other party of any
breach of a representation or warranty contained in Section 6(c) of this
Agreement.  The Seller’s obligation to cure any Material Breach or Material
Document Defect or to repurchase or substitute any affected Mortgage Loan
pursuant to this Section 6 shall constitute the sole remedy available to the
Purchaser in connection with a breach of any of the Seller’s representations or
warranties contained in Section 6(c) of this Agreement or a Document Defect with
respect to any Mortgage Loan.
 
(i)           The Seller shall promptly notify the Depositor if (i) the Seller
receives a Repurchase Communication of a Repurchase Request (other than from the
Depositor), (ii) the Seller repurchases or replaces a Mortgage Loan, (iii) the
Seller receives a Repurchase Communication of a Repurchase Request Withdrawal
(other than from the Depositor) or (iv) the Seller rejects or disputes any
Repurchase Request.  Each such notice shall be given no later than the tenth
(10th) Business Day after (A) with respect to clauses (i) and (iii) of the
preceding sentence, receipt of a Repurchase Communication of a Repurchase
Request or a Repurchase Request Withdrawal, as applicable, and (B) with respect
to clauses (ii) and (iv) of the preceding
 
 
-10-

--------------------------------------------------------------------------------

 
 
sentence, the occurrence of the event giving rise to the requirement for such
notice, and shall include (1) the identity of the related Mortgage Loan, (2) the
date (x) such Repurchase Communication of such Repurchase Request or Repurchase
Request Withdrawal was received, (y) the related Mortgage Loan was repurchased
or replaced or (z) the Repurchase Request was rejected or disputed, as
applicable, and (3) if known, the basis for (x) the Repurchase Request (as
asserted in the Repurchase Request) or (y) any rejection or dispute of a
Repurchase Request, as applicable.
 
The Seller shall provide to the Depositor and the Certificate Administrator the
Seller’s “Central Index Key” number assigned by the Securities and Exchange
Commission and a true, correct and complete copy of the relevant portions of any
Form ABS-15G that the Seller is required to file with the Securities and
Exchange Commission with respect to the Mortgage Loans on or before the date
that is five (5) Business Days before the date such Form ABS-15G is required to
be filed with the Securities and Exchange Commission.
 
In addition, the Seller shall provide the Depositor, upon request, such other
information in its possession as would permit the Depositor to comply with its
obligations under Rule 15Ga-1 under the Exchange Act to disclose fulfilled and
unfulfilled repurchase requests.  Any such information requested shall be
provided as promptly as practicable after such request is made.
 
The Seller agrees that no Rule 15Ga-1 Notice Provider will be required to
provide information in a Rule 15Ga-1 Notice that is protected by the
attorney-client privilege or attorney work product doctrines.  In addition, the
Seller hereby acknowledges that (i) any Rule 15Ga-1 Notice provided pursuant to
Section 2.03(a) of the Pooling and Servicing Agreement is so provided only to
assist the Seller, the Depositor and their respective Affiliates to comply with
Rule 15Ga-1 under the Exchange Act, Items 1104 and 1121 of Regulation AB and any
other requirement of law or regulation and (ii)(A) no action taken by, or
inaction of, a Rule 15Ga-1 Notice Provider and (B) no information provided
pursuant to Section 2.03(a) of the Pooling and Servicing Agreement by a Rule
15Ga-1 Notice Provider shall be deemed to constitute a waiver or defense to the
exercise of any legal right the Rule 15Ga-1 Notice Provider may have with
respect to this Agreement, including with respect to any Repurchase Request that
is the subject of a Rule 15Ga-1 Notice.
 
Each party hereto agrees that the receipt of a 15Ga-1 Notice or the delivery of
any notice required to be delivered pursuant to this Section 6(i) shall not, in
and of itself, constitute delivery of notice of, receipt of notice of, or
knowledge of the Seller of, any Material Document Defect or Material Breach.
 
Each party hereto agrees and acknowledges that, as of the date of this
Agreement, the “Central Index Key” number of the Trust Fund is 0001556811.
 
“Repurchase Communication” means, for purposes of this Section 6(i) only, any
communication, whether oral or written, which need not be in any specific form.
 
SECTION 7     Review of Mortgage File.  The Purchaser shall require the
Certificate Administrator pursuant to the Pooling and Servicing Agreement to
review the
 
 
-11-

--------------------------------------------------------------------------------

 
 
Mortgage Files pursuant to Section 2.02 of the Pooling and Servicing Agreement
and if it finds any document or documents not to have been properly executed, or
to be missing or to be defective on its face in any material respect, to notify
the Purchaser, which shall promptly notify the Seller.
 
SECTION 8     Conditions to Closing.  The obligation of the Seller to sell the
Mortgage Loans shall be subject to the Seller having received the purchase price
for the Mortgage Loans as contemplated by Section 1 of this Agreement.  The
obligations of the Purchaser to purchase the Mortgage Loans shall be subject to
the satisfaction, on or prior to the Closing Date, of the following conditions:
 
(a)          Each of the obligations of the Seller required to be performed by
it at or prior to the Closing Date pursuant to the terms of this Agreement shall
have been duly performed and complied with and all of the representations and
warranties of the Seller under this Agreement shall, subject to any applicable
exceptions set forth on Exhibit C to this Agreement, be true and correct in all
material respects as of the Closing Date or as of such other date as of which
such representation is made under the terms of Exhibit B to this Agreement, and
no event shall have occurred as of the Closing Date which would constitute a
default on the part of the Seller under this Agreement, and the Purchaser shall
have received a certificate to the foregoing effect signed by an authorized
officer of the Seller substantially in the form of Exhibit D to this Agreement.
 
(b)          The Pooling and Servicing Agreement (to the extent it affects the
obligations of the Seller hereunder), in such form as is agreed upon and
acceptable to the Purchaser, the Seller, the Underwriters, the Initial
Purchasers and their respective counsel in their reasonable discretion, shall be
duly executed and delivered by all signatories as required pursuant to the terms
thereof.
 
(c)          The Purchaser shall have received the following additional closing
documents:
 
(i)           copies of the Seller’s Articles of Association, charter, by-laws
or other organizational documents and all amendments, revisions, restatements
and supplements thereof, certified as of a recent date by the Secretary of the
Seller;
 
(ii)          a certificate as of a recent date of the Secretary of State of the
State of New York to the effect that the Seller is duly organized, existing and
in good standing in the State of New York;
 
(iii)         an officer’s certificate of the Seller in form reasonably
acceptable to the Underwriters, the Initial Purchasers and each Rating Agency;
 
(iv)         an opinion of counsel of the Seller, subject to customary
exceptions and carve-outs, in form reasonably acceptable to the Underwriters,
the Initial Purchasers and each Rating Agency; and
 
(v)          a letter from counsel of the Seller substantially to the effect
that (a) nothing has come to such counsel’s attention that would lead such
counsel to believe that
 
 
-12-

--------------------------------------------------------------------------------

 
 
the agreed upon sections of the Primary Free Writing Prospectus, the Prospectus
Supplement, the Preliminary Offering Circular or the Final Offering Circular
(each as defined in the Indemnification Agreement), as of the date thereof or as
of the Closing Date (or, in the case of the Primary Free Writing Prospectus or
the Preliminary Offering Circular, solely as of the time of sale) contained or
contain, as applicable, with respect to the Seller or the Mortgage Loans, any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements therein relating to the Seller or the Mortgage
Loans, in the light of the circumstances under which they were made, not
misleading and (b) the Seller Information (as defined in the Indemnification
Agreement) in the Prospectus Supplement appears to be appropriately responsive
in all material respects to the applicable requirements of Regulation AB.
 
(d)          The Public Certificates shall have been concurrently issued and
sold pursuant to the terms of the Underwriting Agreement.  The Private
Certificates shall have been concurrently issued and sold pursuant to the terms
of the Certificate Purchase Agreement.
 
(e)          The Seller shall have executed and delivered concurrently herewith
the Indemnification Agreement.
 
(f)           The Seller shall furnish the Purchaser, the Underwriters and the
Initial Purchasers with such other certificates of its officers or others and
such other documents and opinions to evidence fulfillment of the conditions set
forth in this Agreement as the Purchaser and its counsel may reasonably request.
 
SECTION 9     Closing.  The closing for the purchase and sale of the Mortgage
Loans shall take place at the office of Kaye Scholer LLP, New York, New York, at
10:00 a.m., on the Closing Date or such other place and time as the parties
shall agree.
 
SECTION 10     Expenses.  The Seller will pay its pro rata share (the Seller’s
pro rata portion to be determined according to the percentage that the aggregate
principal balance as of the Cut-Off Date of all the Mortgage Loans represents as
to the aggregate principal balance as of the Cut-Off Date of all the mortgage
loans to be included in the Trust Fund) of all costs and expenses of the
Purchaser in connection with the transactions contemplated herein, including,
but not limited to: (i) the costs and expenses of the Purchaser in connection
with the purchase of the Mortgage Loans; (ii) the costs and expenses of
reproducing and delivering the Pooling and Servicing Agreement and this
Agreement and printing (or otherwise reproducing) and delivering the
Certificates; (iii) the reasonable and documented fees, costs and expenses of
the Trustee, the Certificate Administrator and their respective counsel;
(iv) the fees and disbursements of a firm of certified public accountants
selected by the Purchaser and the Seller with respect to numerical information
in respect of the Mortgage Loans and the Certificates included in the
Prospectus, Preliminary Free Writing Prospectus, the Prospectus Supplement, the
Preliminary Offering Circular, the Final Offering Circular and any related
disclosure for the initial Form 8-K, including the cost of obtaining any
“comfort letters” with respect to such items; (v) the costs and expenses in
connection with the qualification or exemption of the Certificates under state
securities or blue sky laws, including filing fees and reasonable fees and
disbursements of counsel in connection therewith; (vi) the costs and expenses in
connection with any determination of the eligibility of the Certificates for
investment by institutional investors in any
 
 
-13-

--------------------------------------------------------------------------------

 
 
jurisdiction and the preparation of any legal investment survey, including
reasonable fees and disbursements of counsel in connection therewith; (vii) the
costs and expenses in connection with printing (or otherwise reproducing) and
delivering the Registration Statement, Prospectus, Preliminary Free Writing
Prospectus, Prospectus Supplement, Preliminary Offering Circular and Final
Offering Circular and the reproducing and delivery of this Agreement and the
furnishing to the Underwriters of such copies of the Registration Statement,
Prospectus, Preliminary Free Writing Prospectus, Prospectus Supplement,
Preliminary Offering Circular, Final Offering Circular and this Agreement as the
Underwriters may reasonably request; (viii) the fees of the rating agency or
agencies requested to rate the Certificates; (ix) the reasonable fees and
expenses of Kaye Scholer LLP, as counsel to the Purchaser; and (x) the
reasonable fees and expenses of Mayer Brown LLP, as counsel to the Underwriters
and the Initial Purchasers.
 
SECTION 11     Severability of Provisions.  If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.  Furthermore, the
parties shall in good faith endeavor to replace any provision held to be invalid
or unenforceable with a valid and enforceable provision which most closely
resembles, and which has the same economic effect as, the provision held to be
invalid or unenforceable.
 
SECTION 12     Governing Law.  THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE
PARTIES TO THIS AGREEMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF.  THE PARTIES HERETO
INTEND THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW SHALL APPLY TO THIS AGREEMENT.
 
SECTION 13     Waiver of Jury Trial.  THE PARTIES HERETO HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING
DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
SECTION 14     Submission to Jurisdiction.  EACH OF THE PARTIES HERETO
IRREVOCABLY (I) SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK LOCATED IN NEW YORK COUNTY AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT; (II) WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM IN ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT; (III) AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED
IN ANY OTHER JURISDICTION BY SUIT ON THE JUDGMENT OR IN
 
 
-14-

--------------------------------------------------------------------------------

 
 
ANY OTHER MANNER PROVIDED BY LAW; AND (IV) CONSENTS TO SERVICE OF PROCESS UPON
IT BY MAILING A COPY THEREOF BY CERTIFIED MAIL ADDRESSED TO IT AS PROVIDED FOR
NOTICES HEREUNDER.
 
SECTION 15     No Third-Party Beneficiaries.  The parties do not intend the
benefits of this Agreement to inure to any third party except as expressly set
forth in Section 16.
 
SECTION 16     Assignment.  The Seller hereby acknowledges that the Purchaser
has, concurrently with the execution hereof, executed and delivered the Pooling
and Servicing Agreement and that, in connection therewith, it has assigned its
rights hereunder to the Trustee for the benefit of the Certificateholders.  The
Seller hereby acknowledges its obligations pursuant to Sections 2.01, 2.02 and
2.03 of the Pooling and Servicing Agreement.  This Agreement shall bind and
inure to the benefit of and be enforceable by the Seller, the Purchaser and
their permitted successors and assigns.  Any Person into which the Seller may be
merged or consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Seller may become a party, or any Person succeeding
to all or substantially all of the business of the Seller, shall be the
successor to the Seller hereunder without any further act.  The warranties and
representations and the agreements made by the Seller herein shall survive
delivery of the Mortgage Loans to the Trustee (or the Custodian on its behalf)
until the termination of the Pooling and Servicing Agreement, but shall not be
further assigned by the Trustee to any Person.
 
SECTION 17     Notices.  All communications hereunder shall be in writing and
effective only upon receipt and (i) if sent to the Purchaser, will be mailed,
hand delivered, couriered or sent by facsimile transmission to it at Citigroup
Commercial Mortgage Securities Inc., 390 Greenwich Street, 5th Floor, New York,
New York 10013, to the attention of Paul Vanderslice, fax number (212) 723-8599,
and 388 Greenwich Street, 19th Floor, New York, New York 10013, to the attention
of Richard Simpson, fax number (646) 328-2943, and 388 Greenwich Street, 17th
Floor, New York, New York 10013, to the attention of Ryan M. O’Connor, fax
number (646) 862-8988, and with an electronic copy emailed to Richard Simpson at
richard.simpson@citi.com and to Ryan M. O’Connor at ryan.m.oconnor@citi.com,
(ii) if sent to the Seller, will be mailed, hand delivered, couriered or sent by
facsimile transmission or electronic mail and confirmed to it at Goldman Sachs
Mortgage Company, 200 West Street, New York, New York 10282, to the attention of
Leah Nivison, fax number (212) 428-1439, e-mail: Leah.nivison@gs.com, with a
copy to Gary Silber, fax number (212) 493-9003, e-mail: gary.silber@gs.com, and
(iii) in the case of any of the preceding parties, such other address as may
hereafter be furnished to the other party in writing by such parties.
 
SECTION 18     Amendment.  This Agreement may be amended only by a written
instrument which specifically refers to this Agreement and is executed by the
Purchaser and the Seller.  This Agreement shall not be deemed to be amended
orally or by virtue of any continuing custom or practice.  No amendment to the
Pooling and Servicing Agreement which relates to defined terms contained therein
or to any obligations or rights of the Seller whatsoever shall be effective
against the Seller unless the Seller shall have agreed to such amendment in
writing.
 
SECTION 19     Counterparts.  This Agreement may be executed in any number of
counterparts, and by the parties hereto in separate counterparts, each of which
when executed and delivered shall be deemed to be an original and all of which
taken together shall constitute
 
 
-15-

--------------------------------------------------------------------------------

 
 
one and the same instrument.  Delivery of an executed counterpart of a signature
page of this Agreement in Portable Document Format (PDF) or by facsimile
transmission shall be as effective as delivery of a manually executed original
counterpart of this Agreement.
 
SECTION 20     Exercise of Rights.  No failure or delay on the part of any party
to exercise any right, power or privilege under this Agreement and no course of
dealing between the Seller and the Purchaser shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right, power or privilege.  Except as set forth in Section 6(h) of
this Agreement, the rights and remedies herein expressly provided are cumulative
and not exclusive of any rights or remedies which any party would otherwise have
pursuant to law or equity.  No notice to or demand on any party in any case
shall entitle such party to any other or further notice or demand in similar or
other circumstances, or constitute a waiver of the right of either party to any
other or further action in any circumstances without notice or demand.
 
SECTION 21     No Partnership.  Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between the parties
hereto.  Nothing herein contained shall be deemed or construed as creating an
agency relationship between the Purchaser and the Seller and neither party shall
take any action which could reasonably lead a third party to assume that it has
the authority to bind the other party or make commitments on such party’s
behalf.
 
SECTION 22     Miscellaneous.  This Agreement supersedes all prior agreements
and understandings relating to the subject matter hereof.  Neither this
Agreement nor any term hereof may be waived, discharged or terminated orally,
but only by an instrument in writing signed by the party against whom
enforcement of the waiver, discharge or termination is sought.
 
SECTION 23     Further Assurances.  The Seller and Purchaser each agree to
execute and deliver such instruments and take such further actions as any party
hereto may, from time to time, reasonably request in order to effectuate the
purposes and carry out the terms of this Agreement.
 
* * * * * *
 
 
-16-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the day and
year first above written.
 

 
CITIGROUP COMMERCIAL MORTGAGE
         SECURITIES INC.        
By:
     
Name:
   
Title:
        GOLDMAN SACHS MORTGAGE          COMPANY        
By:
Goldman Sachs Real Estate Funding Corp.,     its General Partner

 

 
By:
     
Name:
   
Title:

 
Citigroup Commercial Mortgage Trust 2012-GC8 – GSMC Mortgage Loan Purchase
Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
MORTGAGE LOAN SCHEDULE
 
 
A-1

--------------------------------------------------------------------------------

 
 
CGCMT 2012-GC8 GSMC Mortgage Loan Schedule
                                                         
Original
 
Remaining
     
Remaining
             
Crossed With
       
Control
     
Loan
                     
Cut-Off Date
 
Mortgage
 
Term To
     
Amortization Term
 
Subservicing
 
Servicing
 
Mortgage
 
Other Loans
     
Anticipated
Number
 
Footnotes
 
Number
 
Property Name
 
Address
 
City
 
State
 
Zip Code
 
Balance ($)
 
Loan Rate (%)
 
Maturity (Mos.)
 
Maturity Date
 
(Mos.)
 
Fee Rate (%)
 
Fee Rate (%)
 
Loan Seller
 
(Crossed Group)
 
ARD (Yes/No)
 
Repayment Date
2
 
1
 
94FPO5
 
222 Broadway
 
222 Broadway
 
New York
 
New York
 
10038
 
100,000,000
 
4.89900%
 
57
 
6/6/2017
 
0
 
0.00000%
 
0.07000%
 
GSMC
     
No
   
6
     
94GQC8
 
25 East Oak Street
 
25 East Oak Street
 
Chicago
 
Illinois
 
60611
 
49,938,386
 
4.35000%
 
119
 
8/6/2022
 
359
 
0.00000%
 
0.07000%
 
GSMC
     
No
   
7
     
94EDC7
 
Sonora Village
 
15448-15704 North Pima Road
 
Scottsdale
 
Arizona
 
85260
 
33,650,000
 
4.95000%
 
117
 
6/6/2022
 
360
 
0.02000%
 
0.05000%
 
GSMC
     
No
   
8
 
2
 
94XFC3
 
Cole Family Dollar Portfolio
                 
27,725,000
 
4.72600%
 
83
 
8/6/2042
 
0
 
0.00000%
 
0.07000%
 
GSMC
     
Yes
 
8/6/2019
8.01
     
94XFC3-1
 
Family Dollar - Plant City
 
3509 West Baker Street
 
Plant City
 
Florida
 
33563
                                           
8.02
     
94XFC3-2
 
Family Dollar - Tampa
 
1501 East Martin Luther King Boulevard
 
Tampa
 
Florida
 
33610
                                           
8.03
     
94XFC3-3
 
Family Dollar - Hernandez
 
19408 US Highway 84/285
 
Hernandez
 
New Mexico
 
87537
                                           
8.04
     
94XFC3-4
 
Family Dollar - Pembroke Park
 
4100 Hallandale Beach Boulevard
 
Pembroke Park
 
Florida
 
33023
                                           
8.05
     
94XFC3-5
 
Family Dollar - Deland
 
3101 North Woodland Boulevard
 
Deland
 
Florida
 
32720
                                           
8.06
     
94XFC3-6
 
Family Dollar - Port Arthur
 
2601 Memorial Boulevard
 
Port Arthur
 
Texas
 
77640
                                           
8.07
     
94XFC3-7
 
Family Dollar - Phoenix
 
1831 East McDowell Road
 
Phoenix
 
Arizona
 
85006
                                           
8.08
     
94XFC3-8
 
Family Dollar - Jacksonville I
 
9114 Lem Turner Road
 
Jacksonville
 
Florida
 
32208
                                           
8.09
     
94XFC3-9
 
Family Dollar - Kansas City I
 
3129 State Avenue
 
Kansas City
 
Kansas
 
66102
                                           
8.1
     
94XFC3-10
 
Family Dollar - Avondale
 
725 North Dysart Road
 
Avondale
 
Arizona
 
85323
                                           
8.11
     
94XFC3-11
 
Family Dollar - Fort Myers
 
3477 Martin Luther King Boulevard
 
Fort Myers
 
Florida
 
33916
                                           
8.12
     
94XFC3-12
 
Family Dollar - Ocala
 
3660 Southeast Maricamp Road
 
Ocala
 
Florida
 
34480
                                           
8.13
     
94XFC3-13
 
Family Dollar - Fort Lupton
 
130 South Denver Avenue
 
Fort Lupton
 
Colorado
 
80621
                                           
8.14
     
94XFC3-14
 
Family Dollar - Houston
 
10425 Veterans Memorial Drive
 
Houston
 
Texas
 
77038
                                           
8.15
     
94XFC3-15
 
Family Dollar - Burton
 
1181 East Bristol Road
 
Burton
 
Michigan
 
48529
                                           
8.16
     
94XFC3-16
 
Family Dollar - Hudson
 
525 South Meridian Road
 
Hudson
 
Michigan
 
49247
                                           
8.17
     
94XFC3-17
 
Family Dollar - Jacksonville II
 
5540 Moncrief Road
 
Jacksonville
 
Florida
 
32209
                                           
8.18
     
94XFC3-18
 
Family Dollar - Dacono
 
1020 8th Street
 
Dacono
 
Colorado
 
80514
                                           
8.19
     
94XFC3-19
 
Family Dollar - Kentwood
 
5840 Division Avenue South
 
Kentwood
 
Michigan
 
49548
                                           
8.2
     
94XFC3-20
 
Family Dollar - Lakeland
 
3903 New Tampa Highway
 
Lakeland
 
Florida
 
33815
                                           
8.21
     
94XFC3-21
 
Family Dollar - San Antonio I
 
8610 South Zarzamora Street
 
San Antonio
 
Texas
 
78224
                                           
8.22
     
94XFC3-22
 
Family Dollar - Newaygo
 
269 East 82nd Street
 
Newaygo
 
Michigan
 
49337
                                           
8.23
     
94XFC3-23
 
Family Dollar - Kansas City II
 
10445 Blue Ridge Boulevard
 
Kansas City
 
Missouri
 
64134
                                           
8.24
     
94XFC3-24
 
Family Dollar - Beaumont
 
6010 Highway 105
 
Beaumont
 
Texas
 
77708
                                           
8.25
     
94XFC3-25
 
Family Dollar - Milton
 
6380 Highway 87 North
 
Milton
 
Florida
 
32570
                                           
8.26
     
94XFC3-26
 
Family Dollar - Memphis
 
3685 Lamar Avenue
 
Memphis
 
Tennessee
 
38118
                                           
8.27
     
94XFC3-27
 
Family Dollar - Noonday
 
17700 Highway 155 South
 
Noonday
 
Texas
 
75762
                                           
8.28
     
94XFC3-28
 
Family Dollar - Coolidge
 
555 North Arizona Boulevard
 
Coolidge
 
Arizona
 
85128
                                           
8.29
     
94XFC3-29
 
Family Dollar - Leander
 
600 Crystal Falls Parkway
 
Leander
 
Texas
 
78641
                                           
8.3
     
94XFC3-30
 
Family Dollar - San Antonio II
 
5120 North Foster Road
 
San Antonio
 
Texas
 
78244
                                           
8.31
     
94XFC3-31
 
Family Dollar - Little Rock
 
8510 Asher Avenue
 
Little Rock
 
Arkansas
 
72204
                                           
8.32
     
94XFC3-32
 
Family Dollar - Canton
 
1617 East Tuscarawas Street
 
Canton
 
Ohio
 
44707
                                           
8.33
     
94XFC3-33
 
Family Dollar - Converse
 
10570 Toepperwein Road
 
Converse
 
Texas
 
78109
                                           
8.34
     
94XFC3-34
 
Family Dollar - St. Peter
 
220 Grace Street
 
St. Peter
 
Minnesota
 
56082
                                           
8.35
     
94XFC3-35
 
Family Dollar - Fort Dodge
 
21 South 15th Street
 
Fort Dodge
 
Iowa
 
50501
                                           
9
 
3
 
94EDB9
 
Hyatt Regency - Buffalo
 
2 Fountain Plaza
 
Buffalo
 
New York
 
14202
 
25,461,498
 
5.11000%
 
119
 
8/6/2022
 
299
 
0.00000%
 
0.07000%
 
GSMC
     
No
   
10
     
94NNO0
 
Plains Capital Towers
 
6000 and 6100 Western Place
 
Fort Worth
 
Texas
 
76107
 
23,948,280
 
4.95000%
 
58
 
7/6/2017
 
358
 
0.00000%
 
0.07000%
 
GSMC
     
No
   
11
     
94GEL1
 
West Valley Shopping Center
 
5205 Prospect Road
 
San Jose
 
California
 
95129
 
23,400,000
 
4.78150%
 
118
 
7/6/2022
 
360
 
0.00000%
 
0.07000%
 
GSMC
     
No
   
16
     
94GF14
 
SpringHill Suites - Frazer Mills
 
3015 Pittsburgh Mills Boulevard
 
Tarentum
 
Pennsylvania
 
15084
 
14,928,284
 
5.00000%
 
117
 
6/6/2022
 
297
 
0.03000%
 
0.05000%
 
GSMC
     
No
   
17
     
94GF06
 
SpringHill Suites - Southside Works
 
2950 South Water Street
 
Pittsburgh
 
Pennsylvania
 
15203
 
14,455,234
 
5.00000%
 
118
 
7/6/2022
 
298
 
0.03000%
 
0.05000%
 
GSMC
     
No
   
20
 
4
 
94OJU9
 
University Manors
 
Various
 
Columbus
 
Ohio
 
43201
 
12,444,665
 
5.45000%
 
117
 
6/6/2022
 
297
 
0.00000%
 
0.07000%
 
GSMC
     
No
   
21
     
94FPP2
 
ARCT III Portfolio
                 
12,270,000
 
3.70000%
 
60
 
9/6/2017
 
0
 
0.00000%
 
0.07000%
 
GSMC
     
No
   
21.01
     
94FPP2-1
 
Advance Auto - Auburn, IN
 
1001 West 7th Street
 
Auburn
 
Indiana
 
46706
                                           
21.02
     
94FPP2-2
 
Tire Kingdom - Dublin, OH
 
5360 Tuttle Crossing Boulevard
 
Dublin
 
Ohio
 
43016
                                           
21.03
     
94FPP2-3
 
Dollar General - Sikeston, MO
 
1355 East Malone Avenue
 
Sikeston
 
Missouri
 
63801
                                           
21.04
     
94FPP2-4
 
Family Dollar - Tulsa, OK
 
6701 South Peoria Avenue
 
Tulsa
 
Oklahoma
 
74136
                                           
21.05
     
94FPP2-5
 
Dollar General - Altamont, IL
 
913 South Main Street
 
Altamont
 
Illinois
 
62411
                                           
21.06
     
94FPP2-6
 
Dollar General - Ozark, MO
 
1501 State Route 14
 
Ozark
 
Missouri
 
65721
                                           
21.07
     
94FPP2-7
 
Family Dollar - Hawthorne, NV
 
1081 Highway 95
 
Hawthorne
 
Nevada
 
89415
                                           
21.08
     
94FPP2-8
 
Dollar General - Cadillac, MI
 
800 South Mitchell Street
 
Cadillac
 
Michigan
 
49601
                                           
21.09
     
94FPP2-9
 
Family Dollar - Lovelock, NV
 
235 Main Street
 
Lovelock
 
Nevada
 
89419
                                           
21.1
     
94FPP2-10
 
Dollar General - Gardner, LA
 
500 Saint Claire Road
 
Gardner
 
Louisiana
 
71409
                                           
21.11
     
94FPP2-11
 
Dollar General - Durand, MI
 
8880 East Monroe
 
Durand
 
Michigan
 
48429
                                           
21.12
     
94FPP2-12
 
Dollar General - Carleton, MI
 
12705 Grafton Road
 
Carleton
 
Michigan
 
48117
                                           
21.13
     
94FPP2-13
 
Family Dollar - Biloxi, MS
 
1961 Popps Ferry Road
 
Biloxi
 
Mississippi
 
39532
                                           
21.14
     
94FPP2-14
 
Dollar General - Oran, MO
 
204 State Highway West
 
Oran
 
Missouri
 
63771
                                           
21.15
     
94FPP2-15
 
Dollar General - Flint, MI
 
2015 West Coldwater Road
 
Flint
 
Michigan
 
48505
                                           
21.16
     
94FPP2-16
 
Family Dollar - Wells, NV
 
640 Humboldt Avenue
 
Wells
 
Nevada
 
89835
                                           
21.17
     
94FPP2-17
 
Advance Auto - Greenwood, SC
 
1301 Main Street South
 
Greenwood
 
South Carolina
 
29646
                                           
21.18
     
94FPP2-18
 
Family Dollar - Gulfport, MS
 
501 Lynn Avenue
 
Gulfport
 
Mississippi
 
39503
                                           
21.19
     
94FPP2-19
 
Advance Auto - Warren, OH
 
3741 Elm Road Northeast
 
Warren
 
Ohio
 
44483
                                           
21.2
     
94FPP2-20
 
Family Dollar - Carriere, MS
 
7352 Highway 11
 
Carriere
 
Mississippi
 
39426
                                           
21.21
     
94FPP2-21
 
Dollar General - Vienna, MO
 
204 US Highway 63 South
 
Vienna
 
Missouri
 
65582
                                           
21.22
     
94FPP2-22
 
Dollar General - Como, TX
 
2010 East Main Street
 
Como
 
Texas
 
75431
                                           
21.23
     
94FPP2-23
 
Dollar General - Soso, MS
 
6 Highway 533
 
Soso
 
Mississippi
 
39480
                                           
21.24
     
94FPP2-24
 
Dollar General - Gordonville, TX
 
31340 U.S. Highway 377
 
Gordonville
 
Texas
 
76245
                                           
21.25
     
94FPP2-25
 
Family Dollar - Kerens, TX
 
702 NW 2nd Street
 
Kerens
 
Texas
 
75144
                                           
21.26
     
94FPP2-26
 
Dollar General - Moorhead, MS
 
822 Highway 3
 
Moorhead
 
Mississippi
 
38761
                                           
21.27
     
94FPP2-27
 
Family Dollar - Rangely, CO
 
600 East Main Street
 
Rangely
 
Colorado
 
81648
                                           
22
     
94GEM9
 
Legacy Tower
 
411 West Chapel Hill Street
 
Durham
 
North Carolina
 
27701
 
11,697,214
 
4.92400%
 
56
 
5/6/2017
 
356
 
0.05000%
 
0.05000%
 
GSMC
     
No
   
26
     
94NNL6
 
TownePlace Suites - Fayetteville
 
1464 Skibo Road
 
Fayetteville
 
North Carolina
 
28303
 
10,103,889
 
5.30000%
 
117
 
6/6/2022
 
297
 
0.04000%
 
0.07000%
 
GSMC
     
No
   
45
     
94FPS6
 
Merrimack Village Center
 
7 Continental Boulevard
 
Merrimack
 
New Hampshire
 
03054
 
5,445,000
 
4.36000%
 
118
 
7/6/2022
 
0
 
0.00000%
 
0.07000%
 
GSMC
     
No
   

 

  (1) The 222 Broadway Loan is part of the 222 Broadway Whole Loan, totaling
$135,000,000, which was bifurcated into two pari passu loan components (notes
A-1 and A-2).  The 222 Broadway Loan, but not the related pari passu note A-2,
will be contributed to the CGCMT 2012-GC8 Trust.  Cut-off Date LTV Ratio,
Maturity Date LTV Ratio, DSCR Based on Underwritten NOI / NCF, Debt Yield Based
on Underwritten NOI / NCF and Cut-off Date Balance per SF calculations are based
on the aggregate cut-off date principal balance of $135,000,000.   (2) In the
event that the Cole Family Dollar Portfolio Mortgage Loan is not paid off on or
before the anticipated repayment date, the Mortgage Loan Rate will automatically
increase to the greater of (i) 7.7260%, and (ii) the swap rate as of the
anticipated repayment date plus 300 basis points, not to exceed 9.7260%.   (3)
In addition to 396 rooms, collateral for the Hyatt Regency - Buffalo Mortgage
Loan includes the Buffalo Conference Center, an approximately 28,058 SF
facility.   (4) The University Manors Mortgaged Property is comprised of
nineteen student housing apartment buildings located at the following addresses
in Columbus, Ohio:  31, 95 Chittenden Avenue; 167 & 173 West 9th Avenue; 42,
115, 120 East 13th Avenue; 49, 80 East 14th Avenue; 98, 162-168, 252-262 East
12th Avenue; 1607, 1611 & 1615 North 4th Street; 60 East Norwich Avenue; 2135
Iuka Avenue; 310 East 18th Avenue; 315 East 19th Avenue; 1662-1666 Summit
Street; 299 East 15th Avenue.  One appraisal with an Appraisal Date of April 5,
2012 was performed.  Eight separate environmental phase I reports were completed
of which one is dated April 20, 2012 and seven are dated April 23, 2012.  One
engineering report with a date of April 23, 2012 was completed.

 
 
 

--------------------------------------------------------------------------------

 
 
CGCMT 2012-GC8 GSMC Mortgage Loan Schedule
               
 
                           
Companion Loan
     
Companion Loan
                                   
Remaining
 
Companion Loan
 
Remaining
 
Companion Loan
Control
     
Loan
         
Companion Loan
 
Companion Loan
 
Companion Loan
 
Term To
 
Maturity
 
Amortization Term
 
Servicing
Number
 
Footnotes
 
Number
 
Property Name
 
Revised Rate
 
Flag
 
Cut-off Balance
 
Interest Rate
 
Maturity (Mos.)
 
Date
 
(Mos.)
 
Fees
2
 
1
 
94FPO5
 
222 Broadway
     
Yes
 
35,000,000
 
4.89900%
 
57
 
6/6/2017
 
0
 
0.02000%
6
     
94GQC8
 
25 East Oak Street
                               
7
     
94EDC7
 
Sonora Village
                               
8
 
2
 
94XFC3
 
Cole Family Dollar Portfolio
 
In the event that the Cole Family Dollar Portfolio Mortgage Loan is not paid off
on or before the anticipated repayment date,
the Mortgage Loan Rate will automatically increase to the greater of (i)
7.7260%, and
(ii) the swap rate as of the anticipated repayment date plus 300 basis points,
not to exceed 9.7260%.
                           
8.01
     
94XFC3-1
 
Family Dollar - Plant City
                               
8.02
     
94XFC3-2
 
Family Dollar - Tampa
                               
8.03
     
94XFC3-3
 
Family Dollar - Hernandez
                               
8.04
     
94XFC3-4
 
Family Dollar - Pembroke Park
                               
8.05
     
94XFC3-5
 
Family Dollar - Deland
                               
8.06
     
94XFC3-6
 
Family Dollar - Port Arthur
                               
8.07
     
94XFC3-7
 
Family Dollar - Phoenix
                               
8.08
     
94XFC3-8
 
Family Dollar - Jacksonville I
                               
8.09
     
94XFC3-9
 
Family Dollar - Kansas City I
                               
8.1
     
94XFC3-10
 
Family Dollar - Avondale
                               
8.11
     
94XFC3-11
 
Family Dollar - Fort Myers
                               
8.12
     
94XFC3-12
 
Family Dollar - Ocala
                               
8.13
     
94XFC3-13
 
Family Dollar - Fort Lupton
                               
8.14
     
94XFC3-14
 
Family Dollar - Houston
                               
8.15
     
94XFC3-15
 
Family Dollar - Burton
                               
8.16
     
94XFC3-16
 
Family Dollar - Hudson
                               
8.17
     
94XFC3-17
 
Family Dollar - Jacksonville II
                               
8.18
     
94XFC3-18
 
Family Dollar - Dacono
                               
8.19
     
94XFC3-19
 
Family Dollar - Kentwood
                               
8.2
     
94XFC3-20
 
Family Dollar - Lakeland
                               
8.21
     
94XFC3-21
 
Family Dollar - San Antonio I
                               
8.22
     
94XFC3-22
 
Family Dollar - Newaygo
                               
8.23
     
94XFC3-23
 
Family Dollar - Kansas City II
                               
8.24
     
94XFC3-24
 
Family Dollar - Beaumont
                               
8.25
     
94XFC3-25
 
Family Dollar - Milton
                               
8.26
     
94XFC3-26
 
Family Dollar - Memphis
                               
8.27
     
94XFC3-27
 
Family Dollar - Noonday
                               
8.28
     
94XFC3-28
 
Family Dollar - Coolidge
                               
8.29
     
94XFC3-29
 
Family Dollar - Leander
                               
8.3
     
94XFC3-30
 
Family Dollar - San Antonio II
                               
8.31
     
94XFC3-31
 
Family Dollar - Little Rock
                               
8.32
     
94XFC3-32
 
Family Dollar - Canton
                               
8.33
     
94XFC3-33
 
Family Dollar - Converse
                               
8.34
     
94XFC3-34
 
Family Dollar - St. Peter
                               
8.35
     
94XFC3-35
 
Family Dollar - Fort Dodge
                               
9
 
3
 
94EDB9
 
Hyatt Regency - Buffalo
                               
10
     
94NNO0
 
Plains Capital Towers
                               
11
     
94GEL1
 
West Valley Shopping Center
                               
16
     
94GF14
 
SpringHill Suites - Frazer Mills
                               
17
     
94GF06
 
SpringHill Suites - Southside Works
                               
20
 
4
 
94OJU9
 
University Manors
                               
21
     
94FPP2
 
ARCT III Portfolio
                               
21.01
     
94FPP2-1
 
Advance Auto - Auburn, IN
                               
21.02
     
94FPP2-2
 
Tire Kingdom - Dublin, OH
                               
21.03
     
94FPP2-3
 
Dollar General - Sikeston, MO
                               
21.04
     
94FPP2-4
 
Family Dollar - Tulsa, OK
                               
21.05
     
94FPP2-5
 
Dollar General - Altamont, IL
                               
21.06
     
94FPP2-6
 
Dollar General - Ozark, MO
                               
21.07
     
94FPP2-7
 
Family Dollar - Hawthorne, NV
                               
21.08
     
94FPP2-8
 
Dollar General - Cadillac, MI
                               
21.09
     
94FPP2-9
 
Family Dollar - Lovelock, NV
                               
21.1
     
94FPP2-10
 
Dollar General - Gardner, LA
                               
21.11
     
94FPP2-11
 
Dollar General - Durand, MI
                               
21.12
     
94FPP2-12
 
Dollar General - Carleton, MI
                               
21.13
     
94FPP2-13
 
Family Dollar - Biloxi, MS
                               
21.14
     
94FPP2-14
 
Dollar General - Oran, MO
                               
21.15
     
94FPP2-15
 
Dollar General - Flint, MI
                               
21.16
     
94FPP2-16
 
Family Dollar - Wells, NV
                               
21.17
     
94FPP2-17
 
Advance Auto - Greenwood, SC
                               
21.18
     
94FPP2-18
 
Family Dollar - Gulfport, MS
                               
21.19
     
94FPP2-19
 
Advance Auto - Warren, OH
                               
21.2
     
94FPP2-20
 
Family Dollar - Carriere, MS
                               
21.21
     
94FPP2-21
 
Dollar General - Vienna, MO
                               
21.22
     
94FPP2-22
 
Dollar General - Como, TX
                               
21.23
     
94FPP2-23
 
Dollar General - Soso, MS
                               
21.24
     
94FPP2-24
 
Dollar General - Gordonville, TX
                               
21.25
     
94FPP2-25
 
Family Dollar - Kerens, TX
                               
21.26
     
94FPP2-26
 
Dollar General - Moorhead, MS
                               
21.27
     
94FPP2-27
 
Family Dollar - Rangely, CO
                               
22
     
94GEM9
 
Legacy Tower
                               
26
     
94NNL6
 
TownePlace Suites - Fayetteville
                               
45
     
94FPS6
 
Merrimack Village Center
                               

 

  (1) The 222 Broadway Loan is part of the 222 Broadway Whole Loan, totaling
$135,000,000, which was bifurcated into two pari passu loan components (notes
A-1 and A-2).  The 222 Broadway Loan, but not the related pari passu note A-2,
will be contributed to the CGCMT 2012-GC8 Trust.  Cut-off Date LTV Ratio,
Maturity Date LTV Ratio, DSCR Based on Underwritten NOI / NCF, Debt Yield Based
on Underwritten NOI / NCF and Cut-off Date Balance per SF calculations are based
on the aggregate cut-off date principal balance of $135,000,000.   (2) In the
event that the Cole Family Dollar Portfolio Mortgage Loan is not paid off on or
before the anticipated repayment date, the Mortgage Loan Rate will automatically
increase to the greater of (i) 7.7260%, and (ii) the swap rate as of the
anticipated repayment date plus 300 basis points, not to exceed 9.7260%.   (3)
In addition to 396 rooms, collateral for the Hyatt Regency - Buffalo Mortgage
Loan includes the Buffalo Conference Center, an approximately 28,058 SF
facility.   (4) The University Manors Mortgaged Property is comprised of
nineteen student housing apartment buildings located at the following addresses
in Columbus, Ohio:  31, 95 Chittenden Avenue; 167 & 173 West 9th Avenue; 42,
115, 120 East 13th Avenue; 49, 80 East 14th Avenue; 98, 162-168, 252-262 East
12th Avenue; 1607, 1611 & 1615 North 4th Street; 60 East Norwich Avenue; 2135
Iuka Avenue; 310 East 18th Avenue; 315 East 19th Avenue; 1662-1666 Summit
Street; 299 East 15th Avenue.  One appraisal with an Appraisal Date of April 5,
2012 was performed.  Eight separate environmental phase I reports were completed
of which one is dated April 20, 2012 and seven are dated April 23, 2012.  One
engineering report with a date of April 23, 2012 was completed.

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES
 
(1)
Whole Loan; Ownership of Mortgage Loans.  Except with respect to a Mortgage Loan
that is part of a Whole Loan, each Mortgage Loan is a whole loan and not a
participation interest in a Mortgage Loan.  Each Mortgage Loan that is part of a
Whole Loan is a senior or pari passu portion of a whole loan evidenced by a
senior or pari passu note.  At the time of the sale, transfer and assignment to
Depositor, no Mortgage Note or Mortgage was subject to any assignment (other
than assignments to the Seller), participation or pledge, and the Seller had
good title to, and was the sole owner of, each Mortgage Loan free and clear of
any and all liens, charges, pledges, encumbrances, participations, any other
ownership interests on, in or to such Mortgage Loan other than any servicing
rights appointment or similar agreement and rights of the holder of a related
Companion Loan pursuant to a Co-Lender Agreement.  Seller has full right and
authority to sell, assign and transfer each Mortgage Loan, and the assignment to
Depositor constitutes a legal, valid and binding assignment of such Mortgage
Loan free and clear of any and all liens, pledges, charges or security interests
of any nature encumbering such Mortgage Loan other than the rights of the holder
of a related Companion Loan pursuant to a Co-Lender Agreement.

 
(2)
Loan Document Status. Each related Mortgage Note, Mortgage, Assignment of Leases
(if a separate instrument), guaranty and other agreement executed by or on
behalf of the related Mortgagor, guarantor or other obligor in connection with
such Mortgage Loan is the legal, valid and binding obligation of the related
Mortgagor, guarantor or other obligor (subject to any non-recourse provisions
contained in any of the foregoing agreements and any applicable state
anti-deficiency or market value limit deficiency legislation), as applicable,
and is enforceable in accordance with its terms, except (i) as such enforcement
may be limited by (a) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law)
and (ii) that certain provisions in such Loan Documents (including, without
limitation, provisions requiring the payment of default interest, late fees or
prepayment/yield maintenance fees, charges and/or premiums) are, or may be,
further limited or rendered unenforceable by or under applicable law, but
(subject to the limitations set forth in clause (i) above) such limitations or
unenforceability will not render such Loan Documents invalid as a whole or
materially interfere with the Mortgagee’s realization of the principal benefits
and/or security provided thereby (clauses (i) and (ii) collectively, the
“Standard Qualifications”).

 
Except as set forth in the immediately preceding sentence, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Mortgagor with respect to any of the related Mortgage Notes, Mortgages or other
Loan Documents, including, without limitation, any such valid offset, defense,
counterclaim or right based
 
 
B-1

--------------------------------------------------------------------------------

 
 
on intentional fraud by Seller in connection with the origination of the
Mortgage Loan, that would deny the Mortgagee the principal benefits intended to
be provided by the Mortgage Note, Mortgage or other Loan Documents.
 
(3)
Mortgage Provisions.  The Loan Documents for each Mortgage Loan contain
provisions that render the rights and remedies of the holder thereof adequate
for the practical realization against the Mortgaged Property of the principal
benefits of the security intended to be provided thereby, including realization
by judicial or, if applicable, nonjudicial foreclosure subject to the
limitations set forth in the Standard Qualifications.

 
(4)
Mortgage Status; Waivers and Modifications.  Since origination and except by
written instruments set forth in the related Mortgage File (a) the material
terms of such Mortgage, Mortgage Note, Mortgage Loan guaranty, and related Loan
Documents have not been waived, impaired, modified, altered, satisfied,
canceled, subordinated or rescinded in any respect which materially interferes
with the security intended to be provided by such Mortgage; (b) no related
Mortgaged Property or any portion thereof has been released from the lien of the
related Mortgage in any manner which materially interferes with the security
intended to be provided by such Mortgage or the use or operation of the
remaining portion of such Mortgaged Property; and (c) neither the related
Mortgagor nor the related guarantor has been released from its material
obligations under the Mortgage Loan.

 
(5)
Lien; Valid Assignment.  Subject to the Standard Qualifications, each assignment
of Mortgage and assignment of Assignment of Leases from the Seller constitutes a
legal, valid and binding assignment from the Seller.  Each related Mortgage and
Assignment of Leases is freely assignable without the consent of the related
Mortgagor.  Each related Mortgage is a legal, valid and enforceable first lien
on the related Mortgagor’s fee (or if identified on the Mortgage Loan Schedule,
leasehold) interest in the Mortgaged Property in the principal amount of such
Mortgage Loan or allocated loan amount (subject only to Permitted Encumbrances
(as defined below) and the exceptions to paragraph (6) set forth on Exhibit C
(each such exception, a “Title Exception”)), except as the enforcement thereof
may be limited by the Standard Qualifications. Such Mortgaged Property (subject
to and excepting Permitted Encumbrances and the Title Exceptions) as of
origination was, and as of the Cut-Off Date, to the Seller’s knowledge, is free
and clear of any recorded mechanics’ liens, recorded materialmen’s liens and
other recorded encumbrances which are prior to or equal with the lien of the
related Mortgage, except those which are bonded over, escrowed for or insured
against by a lender’s title insurance policy (as described below), and, to the
Seller’s knowledge and subject to the rights of tenants (as tenants only)
(subject to and excepting Permitted Encumbrances and the Title Exceptions), no
rights exist which under law could give rise to any such lien or encumbrance
that would be prior to or equal with the lien of the related Mortgage, except
those which are bonded over, escrowed for or insured against by a lender’s title
insurance policy (as described below).  Notwithstanding anything herein to the
contrary, no representation is made as to the perfection of any security
interest in rents or other personal property to the extent that possession or
control of such items or actions other than the filing of Uniform Commercial
Code financing statements is required in order to effect such perfection.

 
 
B-2

--------------------------------------------------------------------------------

 
 
(6)
Permitted Liens; Title Insurance.  Each Mortgaged Property securing a Mortgage
Loan is covered by an American Land Title Association loan title insurance
policy or a comparable form of loan title insurance policy approved for use in
the applicable jurisdiction (or, if such policy is yet to be issued, by a pro
forma policy, a preliminary title policy with escrow instructions or a “marked
up” commitment, in each case binding on the title insurer) (the “Title Policy”)
in the original principal amount of such Mortgage Loan (or with respect to a
Mortgage Loan secured by multiple properties, an amount equal to at least the
allocated loan amount with respect to the Title Policy for each such property)
after all advances of principal (including any advances held in escrow or
reserves), that insures for the benefit of the owner of the indebtedness secured
by the Mortgage, the first priority lien of the Mortgage, which lien is subject
only to (a) the lien of current real property taxes, water charges, sewer rents
and assessments due and payable but not yet delinquent; (b) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record; (c) the exceptions (general and specific) and exclusions set
forth in such Title Policy; (d) other matters to which like properties are
commonly subject; (e) the rights of tenants (as tenants only) under leases
(including subleases) pertaining to the related Mortgaged Property and
condominium declarations; (f) if the related Mortgage Loan constitutes a
Cross-Collateralized Mortgage Loan, the lien of the Mortgage for another
Mortgage Loan contained in the same Cross-Collateralized Group; and (g) if the
related Mortgage Loan is part of a Whole Loan, the rights of the holder of the
related Companion Loan pursuant to a Co-Lender Agreement; provided that none of
which items (a) through (g), individually or in the aggregate, materially and
adversely interferes with the value or current use of the Mortgaged Property or
the security intended to be provided by such Mortgage or the Mortgagor’s ability
to pay its obligations when they become due (collectively, the “Permitted
Encumbrances”).  Except as contemplated by clause (f) of the preceding sentence,
none of the Permitted Encumbrances are mortgage liens that are senior to or
coordinate and co-equal with the lien of the related Mortgage.  Such Title
Policy (or, if it has yet to be issued, the coverage to be provided thereby) is
in full force and effect, all premiums thereon have been paid and no claims have
been made by the Seller thereunder and no claims have been paid thereunder.
Neither the Seller, nor to the Seller’s knowledge, any other holder of the
Mortgage Loan, has done, by act or omission, anything that would materially
impair the coverage under such Title Policy.

 
(7)
Junior Liens.  It being understood that B notes secured by the same Mortgage as
a Mortgage Loan are not subordinate mortgages or junior liens, except for any
Mortgage Loan that is cross-collateralized and cross-defaulted with another
Mortgage Loan, there are no subordinate mortgages or junior liens securing the
payment of money encumbering the related Mortgaged Property (other than
Permitted Encumbrances and the Title Exceptions, taxes and assessments,
mechanics and materialmens liens (which are the subject of the representation in
paragraph (5) above), and equipment and other personal property
financing).  Except as set forth on Exhibit C, the Seller has no knowledge of
any mezzanine debt secured directly by interests in the related Mortgagor.

 
(8)
Assignment of Leases and Rents.  There exists as part of the related Mortgage
File an Assignment of Leases (either as a separate instrument or incorporated
into the related Mortgage). Subject to the Permitted Encumbrances and the Title
Exceptions, each related

 
 
B-3

--------------------------------------------------------------------------------

 
 

 
Assignment of Leases creates a valid first-priority collateral assignment of, or
a valid first-priority lien or security interest in, rents and certain rights
under the related lease or leases, subject only to a license granted to the
related Mortgagor to exercise certain rights and to perform certain obligations
of the lessor under such lease or leases, including the right to operate the
related leased property, except as the enforcement thereof may be limited by the
Standard Qualifications.  The related Mortgage or related Assignment of Leases,
subject to applicable law, provides that, upon an event of default under the
Mortgage Loan, a receiver is permitted to be appointed for the collection of
rents or for the related Mortgagee to enter into possession to collect the rents
or for rents to be paid directly to the Mortgagee.

 
(9)
UCC Filings.  If the related Mortgaged Property is operated as a hospitality
property, the Seller has filed and/or recorded or caused to be filed and/or
recorded (or, if not filed and/or recorded, have been submitted in proper form
for filing and/or recording), UCC financing statements in the appropriate public
filing and/or recording offices necessary at the time of the origination of the
Mortgage Loan to perfect a valid security interest in all items of physical
personal property reasonably necessary to operate such Mortgaged Property owned
by such Mortgagor and located on the related Mortgaged Property (other than any
non-material personal property, any personal property subject to a purchase
money security interest, a sale and leaseback financing arrangement as permitted
under the terms of the related Mortgage Loan documents or any other personal
property leases applicable to such personal property), to the extent perfection
may be effected pursuant to applicable law by recording or filing, as the case
may be.  Subject to the Standard Qualifications, each related Mortgage (or
equivalent document) creates a valid and enforceable lien and security interest
on the items of personalty described above.  No representation is made as to the
perfection of any security interest in rents or other personal property to the
extent that possession or control of such items or actions other than the filing
of UCC financing statements are required in order to effect such perfection.

 
(10)
Condition of Property.  Seller or the originator of the Mortgage Loan inspected
or caused to be inspected each related Mortgaged Property within six months of
origination of the Mortgage Loan and within thirteen months of the Cut-Off Date.

 
An engineering report or property condition assessment was prepared in
connection with the origination of each Mortgage Loan no more than thirteen
months prior to the Cut-Off Date.  To the Seller’s knowledge, based solely upon
due diligence customarily performed in connection with the origination of
comparable mortgage loans, as of the Closing Date, each related Mortgaged
Property was free and clear of any material damage (other than deferred
maintenance for which escrows were established at origination) that would affect
materially and adversely the use or value of such Mortgaged Property as security
for the Mortgage Loan.
 
(11)
Taxes and Assessments.  All taxes, governmental assessments and other
outstanding governmental charges (including, without limitation, water and
sewage charges), or installments thereof, which could be a lien on the related
Mortgaged Property that would be of equal or superior priority to the lien of
the Mortgage and that prior to the Cut-Off

 
 
B-4

--------------------------------------------------------------------------------

 
 

 
Date have become delinquent in respect of each related Mortgaged Property have
been paid, or an escrow of funds has been established in an amount sufficient to
cover such payments and reasonably estimated interest and penalties, if any,
thereon.  For purposes of this representation and warranty, real estate taxes
and governmental assessments and other outstanding governmental charges and
installments thereof shall not be considered delinquent until the earlier of (a)
the date on which interest and/or penalties would first be payable thereon and
(b) the date on which enforcement action is entitled to be taken by the related
taxing authority.

 
(12)
Condemnation.  As of the date of origination and to the Seller’s knowledge as of
the Cut-Off Date, there is no proceeding pending, and, to the Seller’s knowledge
as of the date of origination and as of the Cut-Off Date, there is no proceeding
threatened, for the total or partial condemnation of such Mortgaged Property
that would have a material adverse effect on the value, use or operation of the
Mortgaged Property.

 
(13)
Actions Concerning Mortgage Loan.  As of the date of origination and to the
Seller’s knowledge as of the Cut-Off Date, there was no pending or filed action,
suit or proceeding, arbitration or governmental investigation involving any
Mortgagor, guarantor, or Mortgagor’s interest in the Mortgaged Property, an
adverse outcome of which would reasonably be expected to materially and
adversely affect (a) such Mortgagor’s title to the Mortgaged Property, (b) the
validity or enforceability of the Mortgage, (c) such Mortgagor’s ability to
perform under the related Mortgage Loan, (d) such guarantor’s ability to perform
under the related guaranty, (e) the principal benefit of the security intended
to be provided by the Mortgage Loan documents or (f) the current principal use
of the Mortgaged Property.

 
(14)
Escrow Deposits.  All escrow deposits and payments required to be escrowed with
Mortgagee pursuant to each Mortgage Loan are in the possession, or under the
control, of the Seller or its servicer, and there are no deficiencies (subject
to any applicable grace or cure periods) in connection therewith, and all such
escrows and deposits (or the right thereto) that are required to be escrowed
with Mortgagee under the related Loan Documents are being conveyed by the Seller
to Depositor or its servicer.

 
(15)
No Holdbacks.  The principal amount of the Mortgage Loan stated on the Mortgage
Loan Schedule has been fully disbursed as of the Closing Date and there is no
requirement for future advances thereunder (except in those cases where the full
amount of the Mortgage Loan has been disbursed but a portion thereof is being
held in escrow or reserve accounts pending the satisfaction of certain
conditions relating to leasing, repairs or other matters with respect to the
related Mortgaged Property, the Mortgagor or other considerations determined by
Seller to merit such holdback).

 
(16)
Insurance.  Each related Mortgaged Property is, and is required pursuant to the
related Mortgage to be, insured by a property insurance policy providing
coverage for loss in accordance with coverage found under a “special cause of
loss form” or “all risk form” that includes replacement cost valuation issued by
an insurer meeting the requirements of the related Loan Documents and having a
claims-paying or financial strength rating of at least “A-:VIII” from A.M. Best
Company or “A3” (or the equivalent) from Moody’s

 
 
B-5

--------------------------------------------------------------------------------

 
 

 
Investors Service, Inc. or “A-” from Standard & Poor’s Ratings Service
(collectively the “Insurance Rating Requirements”), in an amount (subject to a
customary deductible) not less than the lesser of (1) the original principal
balance of the Mortgage Loan and (2) the full insurable value on a replacement
cost basis of the improvements, furniture, furnishings, fixtures and equipment
owned by the Mortgagor and included in the Mortgaged Property (with no deduction
for physical depreciation), but, in any event, not less than the amount
necessary or containing such endorsements as are necessary to avoid the
operation of any coinsurance provisions with respect to the related Mortgaged
Property.

 
Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Loan Documents, by business interruption or rental loss
insurance which (subject to a customary deductible) covers a period of not less
than 12 months (or with respect to each Mortgage Loan on a single asset with a
principal balance of $50 million or more, 18 months).
 
If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as “a Special Flood Hazard Area”, the
related Mortgagor  is required to maintain insurance  in the maximum amount
available under the National Flood Insurance Program.
 
If the Mortgaged Property is located within 25 miles of the coast of the Gulf of
Mexico or the Atlantic coast of Florida, Georgia, South Carolina or North
Carolina, the related Mortgagor is required to maintain coverage for windstorm
and/or windstorm related perils and/or “named storms” issued by an insurer
meeting the Insurance Rating Requirements or endorsement covering damage from
windstorm and/or windstorm related perils and/or named storms.
 
The Mortgaged Property is covered, and required to be covered pursuant to the
related Loan Documents, by a commercial general liability insurance policy
issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by prudent
institutional commercial mortgage lenders, and in any event not less than $1
million per occurrence and $2 million in the aggregate.
 
An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property, for the sole purpose of
assessing the scenario expected limit (“SEL”) for the Mortgaged Property in the
event of an earthquake. In such instance, the SEL was based on a 475-year return
period, an exposure period of 50 years and a 10% probability of exceedance. If
the resulting report concluded that the SEL would exceed 20% of the amount of
the replacement costs of the improvements, earthquake insurance on such
Mortgaged Property was obtained by an insurer rated at least “A:VIII” by A.M.
Best Company or “A3” (or the equivalent) from Moody’s Investors Service, Inc. or
“A-”  by Standard & Poor’s Ratings Service in an amount not less than 100% of
the SEL.
 
 
B-6

--------------------------------------------------------------------------------

 
 
The Loan Documents require insurance proceeds in respect of a property loss to
be applied either (a) to the repair or restoration of all or part of the related
Mortgaged Property, with respect to all property losses in excess of 5% of the
then outstanding principal amount of the related Mortgage Loan, the Mortgagee
(or a trustee appointed by it) having the right to hold and disburse such
proceeds as the repair or restoration progresses, or (b) to the payment of the
outstanding principal balance of such Mortgage Loan together with any accrued
interest thereon.
 
All premiums on all insurance policies referred to in this section required to
be paid as of the Cut-Off Date have been paid, and such insurance policies name
the Mortgagee under the Mortgage Loan and its successors and assigns as a loss
payee under a mortgagee endorsement clause or, in the case of the general
liability insurance policy, as named or additional insured. Such insurance
policies will inure to the benefit of the Trustee.  Each related Mortgage Loan
obligates the related Mortgagor to maintain all such insurance and, at such
Mortgagor’s failure to do so, authorizes the Mortgagee to maintain such
insurance at the Mortgagor’s reasonable cost and expense and to charge such
Mortgagor for related premiums.  All such insurance policies (other than
commercial liability policies) require at least 10 days’ prior notice to the
Mortgagee of termination or cancellation arising because of nonpayment of a
premium and at least 30 days prior notice to the Mortgagee of termination or
cancellation (or such lesser period, not less than 10 days, as may be required
by applicable law) arising for any reason other than non-payment of a premium
and no such notice has been received by Seller.
 
(17)
Access; Utilities; Separate Tax Lots.  Each Mortgaged Property (a) is located on
or adjacent to a public road and has direct legal access to such road, or has
access  via an irrevocable easement or irrevocable right of way permitting
ingress and egress to/from a public road, (b) is served by or has uninhibited
access rights to public or private water and sewer (or well and septic) and all
required utilities, all of which are appropriate for the current use of the
Mortgaged Property, and (c) constitutes one or more separate tax parcels which
do not include any property which is not part of the Mortgaged Property or is
subject to an endorsement under the related Title Policy insuring the Mortgaged
Property, or in certain cases, an application has been, or will be, made to the
applicable governing authority for creation of separate tax lots, in which case
the Mortgage Loan requires the Mortgagor to escrow an amount sufficient to pay
taxes for the existing tax parcel of which the Mortgaged Property is a part
until the separate tax lots are created.

 
(18)
No Encroachments.  To Seller’s knowledge based solely on surveys obtained in
connection with origination and the Mortgagee’s Title Policy (or, if such policy
is not yet issued, a pro forma title policy, a preliminary title policy with
escrow instructions or a “marked up” commitment) obtained in connection with the
origination of each Mortgage Loan, all material improvements that were included
for the purpose of determining the appraised value of the related Mortgaged
Property at the time of the origination of such Mortgage Loan are within the
boundaries of the related Mortgaged Property, except encroachments that do not
materially and adversely affect the value or current use of such Mortgaged
Property or for which insurance or endorsements were obtained under the Title
Policy.  No improvements on adjoining parcels encroach onto the related
Mortgaged Property except for encroachments that do not materially and adversely
affect the value

 
 
B-7

--------------------------------------------------------------------------------

 
 

 
or current use of such Mortgaged Property or for which insurance or endorsements
were obtained under the Title Policy.  No improvements encroach upon any
easements except for encroachments the removal of which would not materially and
adversely affect the value or current use of such Mortgaged Property or for
which insurance or endorsements obtained with respect to the Title Policy.

 
(19)
No Contingent Interest or Equity Participation.  No Mortgage Loan has a shared
appreciation feature, any other contingent interest feature (except that an ARD
Loan may provide for the accrual of the portion of interest in excess of the
rate in effect prior to the Anticipated Repayment Date) or a negative
amortization feature or an equity participation by Seller.

 
(20)
REMIC.  The Mortgage Loan is a “qualified mortgage” within the meaning of
Section 860G(a)(3) of the Code (but determined without regard to the rule in
Treasury Regulations Section 1.860G-2(f)(2) that treats certain defective
mortgage loans as qualified mortgages), and, accordingly, (A) the issue price of
the Mortgage Loan to the related Mortgagor at origination did not exceed the
non-contingent principal amount of the Mortgage Loan and (B) either: (a) such
Mortgage Loan is secured by an interest in real property (including buildings
and structural components thereof, but excluding personal property) having a
fair market value (i) at the date the Mortgage Loan was originated at least
equal to 80% of the adjusted issue price of the Mortgage Loan on such date or
(ii) at the Closing Date at least equal to 80% of the adjusted issue price of
the Mortgage Loan on such date, provided that for purposes hereof, the fair
market value of the real property interest must first be reduced by (A) the
amount of any lien on the real property interest that is senior to the Mortgage
Loan and (B) a proportionate amount of any lien that is in parity with the
Mortgage Loan; or (b) substantially all of the proceeds of such Mortgage Loan
were used to acquire, improve or protect the real property which served as the
only security for such Mortgage Loan (other than a recourse feature or other
third-party credit enhancement within the meaning of Treasury Regulations
Section 1.860G-2(a)(1)(ii)).  If the Mortgage Loan was “significantly modified”
prior to the Closing Date so as to result in a taxable exchange under Section
1001 of the Code, it either (x) was modified as a result of the default or
reasonably foreseeable default of such Mortgage Loan or (y) satisfies the
provisions of either sub-clause (B)(a)(i) above (substituting the date of the
last such modification for the date the Mortgage Loan was originated) or
sub-clause (B)(a)(ii), including the proviso thereto.  Any prepayment premium
and yield maintenance charges applicable to the Mortgage Loan constitute
“customary prepayment penalties” within the meaning of Treasury Regulations
Section 1.860G-1(b)(2).  All terms used in this paragraph shall have the same
meanings as set forth in the related Treasury Regulations.

 
(21)
Compliance with Usury Laws.  The Mortgage Rate (exclusive of any default
interest, late charges, yield maintenance charge, or prepayment premiums) of
such Mortgage Loan complied as of the date of origination with, or was exempt
from, applicable state or federal laws, regulations and other requirements
pertaining to usury.

 
(22)
Authorized to do Business.  To the extent required under applicable law, as of
the Cut-Off Date or as of the date that such entity held the Mortgage Note, each
holder of the

 
 
B-8

--------------------------------------------------------------------------------

 
 

 
Mortgage Note was authorized to originate, acquire and/or hold (as applicable)
the Mortgage Note in the jurisdiction in which each related Mortgaged Property
is located, or the failure to be so authorized does not materially and adversely
affect the enforceability of such Mortgage Loan by the Trust.

 
(23)
Trustee under Deed of Trust.  With respect to each Mortgage which is a deed of
trust, as of the date of origination and, to the Seller’s knowledge, as of the
Closing Date, a trustee, duly qualified under applicable law to serve as such,
currently so serves and is named in the deed of trust or has been substituted in
accordance with the Mortgage and applicable law or may be substituted in
accordance with the Mortgage and applicable law by the related Mortgagee.

 
(24)
Local Law Compliance.  To the Seller’s knowledge, based upon any of a letter
from any governmental authorities, a legal opinion, an architect’s letter, a
zoning consultant’s report, an endorsement to the related Title Policy, or other
affirmative investigation of local law compliance consistent with the
investigation conducted by the Seller for similar commercial and multifamily
mortgage loans intended for securitization, the improvements located on or
forming part of each Mortgaged Property securing a Mortgage Loan as of the date
of origination of such Mortgage Loan (or related Whole Loan, as applicable) and
as of the Cut-Off Date, there are no material violations of applicable zoning
ordinances, building codes and land laws (collectively “Zoning Regulations”)
other than those which (i) are insured by the Title Policy or a law and
ordinance insurance policy or (ii) would not have a material adverse effect on
the value, operation or net operating income of the Mortgaged Property.  The
terms of the Loan Documents require the Mortgagor to comply in all material
respects with all applicable governmental regulations, zoning and building laws.

 
(25)
Licenses and Permits.  Each Mortgagor covenants in the Loan Documents that it
shall keep all material licenses, permits and applicable governmental
authorizations necessary for its operation of the Mortgaged Property in full
force and effect, and to the Seller’s knowledge based upon any of a letter from
any government authorities or other affirmative investigation of local law
compliance consistent with the investigation conducted by the Seller for similar
commercial and multifamily mortgage loans intended for securitization, all such
material licenses, permits and applicable governmental authorizations are in
effect.  The Mortgage Loan requires the related Mortgagor to be qualified to do
business in the jurisdiction in which the related Mortgaged Property is located.

 
(26)
Recourse Obligations.  The Loan Documents for each Mortgage Loan provide that
such Mortgage Loan (a) becomes full recourse to the Mortgagor and guarantor
(which is a natural person or persons, or an entity distinct from the Mortgagor
(but may be affiliated with the Mortgagor) that has assets other than equity in
the related Mortgaged Property that are not de minimis) in any of the following
events: (i) if any voluntary petition for bankruptcy, insolvency, dissolution or
liquidation pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by the Mortgagor; (ii) Mortgagor or guarantor shall have
colluded with (or, alternatively, solicited or caused to be solicited) other
creditors to cause an involuntary bankruptcy filing with respect to the
Mortgagor or

 
 
B-9

--------------------------------------------------------------------------------

 
 

 
(iii) voluntary transfers of either the Mortgaged Property or equity interests
in Mortgagor made in violation of the Loan Documents; and (b) contains
provisions providing for recourse against the Mortgagor and guarantor (which is
a natural person or persons, or an entity distinct from the Mortgagor (but may
be affiliated with the Mortgagor) that has assets other than equity in the
related Mortgaged Property that are not de minimis), for losses and damages
sustained by reason of Mortgagor’s (i) misappropriation of rents after the
occurrence of an event of default under the Mortgage Loan, (ii) misappropriation
of (A) insurance proceeds or condemnation awards or (B) security deposits or,
alternatively, the failure of any security deposits to be delivered to Mortgagee
upon foreclosure or action in lieu thereof (except to the extent applied in
accordance with leases prior to a Mortgage Loan event of default); (iii) fraud
or intentional material misrepresentation; (iv) breaches of the environmental
covenants in the Loan Documents; or (v) commission of intentional material
physical waste at the Mortgaged Property.

 
(27)
Mortgage Releases.  The terms of the related Mortgage or related Loan Documents
do not provide for release of any material portion of the Mortgaged Property
from the lien of the Mortgage except (a) a partial release, accompanied by
principal repayment, or partial Defeasance (as defined in paragraph (32)), of
not less than a specified percentage at least equal to the lesser of (i) 110% of
the related allocated loan amount of such portion of the Mortgaged Property and
(ii) the outstanding principal balance of the Mortgage Loan, (b) upon payment in
full of such Mortgage Loan, (c) upon a Defeasance defined in (32) below, (d)
releases of out-parcels that are unimproved or other portions of the Mortgaged
Property which will not have a material adverse effect on the underwritten value
of the Mortgaged Property and which were not afforded any material value in the
appraisal obtained at the origination of the Mortgage Loan and are not necessary
for physical access to the Mortgaged Property or compliance with zoning
requirements, or (e) as required pursuant to an order of condemnation or taking
by a State or any political subdivision or authority thereof.  With respect to
any partial release under the preceding clauses (a) or (d), either: (x) such
release of collateral (i) would not constitute a “significant modification” of
the subject Mortgage Loan within the meaning of Treasury Regulations Section
1.860G-2(b)(2) and (ii) would not cause the subject Mortgage Loan to fail to be
a “qualified mortgage” within the meaning of Section 860G(a)(3)(A) of the Code;
or (y) the Mortgagee or servicer can, in accordance with the related Loan
Documents, condition such release of collateral on the related Mortgagor’s
delivery of an opinion of tax counsel to the effect specified in the immediately
preceding clause (x).  For purposes of the preceding clause (x), for all
Mortgage Loans originated after December 6, 2010, if the fair market value of
the real property constituting such Mortgaged Property after the release is not
equal to at least 80% of the principal balance of the Mortgage Loan outstanding
after the release, the Mortgagor is required to make a payment of principal in
an amount not less than the amount required by the REMIC Provisions.

 
With respect to any partial release under the preceding clause (e), for all
Mortgage Loans originated after December 6, 2010, the Mortgagor can be required
to pay down the principal balance of the Mortgage Loan in an amount not less
than the amount required by the REMIC Provisions and, to such extent, may not be
required to be applied to the restoration of the Mortgaged Property or released
to the Mortgagor, if, immediately after
 
 
B-10

--------------------------------------------------------------------------------

 
 
the release of such portion of the Mortgaged Property from the lien of the
Mortgage (but taking into account the planned restoration) the fair market value
of the real property constituting the remaining Mortgaged Property is not equal
to at least 80% of the remaining principal balance of the Mortgage Loan.
 
No Mortgage Loan that is secured by more than one Mortgaged Property or that is
cross-collateralized with another Mortgage Loan permits the release of
cross-collateralization of the related Mortgaged Properties, other than in
compliance with the REMIC Provisions.
 
(28)
Financial Reporting and Rent Rolls.  Each Mortgage requires the Mortgagor to
provide the owner or holder of the Mortgage with quarterly (other than for
single-tenant properties) and annual operating statements, and quarterly (other
than for single-tenant properties) rent rolls for properties that have leases
contributing more than 5% of the in-place base rent and annual financial
statements, which annual financial statements with respect to each Mortgage Loan
with more than one Mortgagor are in the form of an annual combined balance sheet
of the Mortgagor entities (and no other entities), together with the related
combined statements of operations, members’ capital and cash flows, including a
combining balance sheet and statement of income for the Mortgaged Properties on
a combined basis.

 
(29)
Acts of Terrorism Exclusion.  With respect to each Mortgage Loan over
$20 million, the related special-form all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) do not specifically exclude Acts of Terrorism, as defined in the
Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2007 (collectively referred to as “TRIA”), from
coverage, or if such coverage is excluded, it is covered by a separate terrorism
insurance policy.  With respect to each other Mortgage Loan, the related special
all-risk insurance policy and business interruption policy (issued by an insurer
meeting the Insurance Rating Requirements) did not, as of the date of
origination of the Mortgage Loan, and, to Seller’s knowledge, do not, as of the
Cut-Off Date, specifically exclude Acts of Terrorism, as defined in TRIA, from
coverage, or if such coverage is excluded, it is covered by a separate terrorism
insurance policy.  With respect to each Mortgage Loan, the related Loan
Documents do not expressly waive or prohibit the Mortgagee from requiring
coverage for Acts of Terrorism, as defined in TRIA, or damages related thereto;
provided, however, that if TRIA or a similar or subsequent statute is not in
effect, then, provided that terrorism insurance is commercially available, the
Mortgagor under each Mortgage Loan is required to carry terrorism insurance, but
in such event the Mortgagor shall not be required to spend more than the
Terrorism Cap Amount on terrorism insurance coverage, and if the cost of
terrorism insurance exceeds the Terrorism Cap Amount, the Mortgagor is required
to purchase the maximum amount  of terrorism insurance available with funds
equal to the Terrorism Cap Amount.  The “Terrorism Cap Amount”  is the specified
percentage (which is at least equal to 200%)  of the amount of the insurance
premium that is payable at such time  in respect of the property and business
interruption/rental loss insurance required under the related Loan Documents
(without giving effect to the cost of terrorism and earthquake components of
such casualty and business interruption/rental loss insurance).

 
 
B-11

--------------------------------------------------------------------------------

 
 
(30)
Due on Sale or Encumbrance.  Subject to specific exceptions set forth below,
each Mortgage Loan contains a “due on sale” or other such provision for the
acceleration of the payment of the unpaid principal balance of such Mortgage
Loan if, without the consent of the holder of the Mortgage (which consent, in
some cases, may not be unreasonably withheld) and/or complying with the
requirements of the related Loan Documents (which provide for transfers without
the consent of the Mortgagee which are customarily acceptable to prudent
commercial and multifamily mortgage lending institutions lending on the security
of property comparable to the related Mortgaged Property, including, without
limitation, transfers of worn-out or obsolete furnishings, fixtures, or
equipment promptly replaced with property of equivalent value and functionality
and transfers by leases entered into in accordance with the Loan Documents), (a)
the related Mortgaged Property, or any equity interest of greater than 50% in
the related Mortgagor, is directly or indirectly pledged, transferred or sold,
other than as related to (i) family and estate planning transfers or transfers
upon death or legal incapacity, (ii) transfers to certain affiliates as defined
in the related Loan Documents, (iii) transfers of less than, or other than, a
controlling interest in the related Mortgagor, (iv) transfers to another holder
of direct or indirect equity in the Mortgagor, a specific Person designated in
the related Loan Documents or a Person satisfying specific criteria identified
in the related Loan Documents, such as a qualified equityholder, (v) transfers
of stock or similar equity units in publicly traded companies or (vi) a
substitution or release of collateral within the parameters of paragraphs (27)
and (32) herein or the exceptions thereto set forth on Exhibit C, or (vii) as
set forth on Exhibit B-30-1 by reason of any mezzanine debt that existed at the
origination of the related Mortgage Loan, or future permitted mezzanine debt as
set forth on Exhibit B-30-2 or (b) the related Mortgaged Property is encumbered
with a subordinate lien or security interest against the related Mortgaged
Property, other than (i) any Companion Loan of any Mortgage Loan or any
subordinate debt that existed at origination and is permitted under the related
Loan Documents, (ii) purchase money security interests (iii) any Mortgage Loan
that is cross-collateralized and cross-defaulted with another Mortgage Loan, as
set forth on Exhibit B-30-3 or (iv) Permitted Encumbrances.  The Mortgage or
other Loan Documents provide that to the extent any Rating Agency fees are
incurred in connection with the review of and consent to any transfer or
encumbrance, the Mortgagor is responsible for such payment along with all other
reasonable out-of-pocket fees and expenses incurred by the Mortgagee relative to
such transfer or encumbrance.

 
(31)
Single-Purpose Entity.  Each Mortgage Loan requires the Mortgagor to be a
Single-Purpose Entity for at least as long as the Mortgage Loan is
outstanding.  Both the Loan Documents and the organizational documents of the
Mortgagor with respect to each Mortgage Loan with a Cut-Off Date Principal
Balance in excess of $5 million provide that the Mortgagor is a Single-Purpose
Entity, and each Mortgage Loan with a Cut-Off Date Principal Balance of $20
million or more has a counsel’s opinion regarding non-consolidation of the
Mortgagor.  For this purpose, a “Single-Purpose Entity” shall mean an entity,
other than an individual, whose organizational documents (or if the Mortgage
Loan has a Cut-Off Date Principal Balance equal to $5 million or less, its
organizational documents or the related Loan Documents) provide substantially to
the effect that it was formed or organized solely for the purpose of owning and
operating one or more of the Mortgaged Properties securing the Mortgage Loans
and prohibit it from engaging in any

 
 
B-12

--------------------------------------------------------------------------------

 
 

 
business unrelated to such Mortgaged Property or Properties, and whose
organizational documents further provide, or which entity represented in the
related Loan Documents, substantially to the effect that it does not have any
assets other than those related to its interest in and operation of such
Mortgaged Property or Properties, or any indebtedness other than as permitted by
the related Mortgage(s) or the other related Loan Documents, that it has its own
books and records and accounts separate and apart from those of any other person
(other than a Mortgagor for a Mortgage Loan that is cross-collateralized and
cross-defaulted with the related Mortgage Loan), and that it holds itself out as
a legal entity, separate and apart from any other person or entity.

 
(32)
Defeasance.  With respect to any Mortgage Loan that, pursuant to the Loan
Documents, can be defeased (a “Defeasance”), (i) the Loan Documents provide for
defeasance as a unilateral right of the Mortgagor, subject to satisfaction of
conditions specified in the Loan Documents; (ii) the Mortgage Loan cannot be
defeased within two years after the Closing Date; (iii) the Mortgagor is
permitted to pledge only United States “government securities” within the
meaning of Treasury Regulations Section 1.860G-2(a)(8)(ii), the revenues from
which will, in the case of a full Defeasance, be sufficient to make all
scheduled payments under the Mortgage Loan when due, including the entire
remaining principal balance on the maturity date (or on or after the first date
on which payment may be made without payment of a yield maintenance charge or
prepayment penalty) or, if the Mortgage Loan is an ARD Loan, the entire
principal balance outstanding on the Anticipated Repayment Date, and if the
Mortgage Loan permits partial releases of real property in connection with
partial defeasance, the revenues from the collateral will be sufficient to pay
all such scheduled payments calculated on a principal amount equal to a
specified percentage at least equal to the lesser of (i) 110% of the allocated
loan amount for the real property to be released and (ii) the outstanding
principal balance of the Mortgage Loan; (iv) the Mortgagor is required to
provide a certification from an independent certified public accountant that the
collateral is sufficient to make all scheduled payments under the Mortgage Note
as set forth in (iii) above, (v) if the Mortgagor would continue to own assets
in addition to the defeasance collateral, the portion of the Mortgage Loan
secured by defeasance collateral is required to be assumed (or the Mortgagee may
require such assumption) by a Single-Purpose Entity; (vi) the Mortgagor is
required to provide an opinion of counsel that the Mortgagee has a perfected
security interest in such collateral prior to any other claim or interest; and
(vii) the Mortgagor is required to pay all rating agency fees associated with
defeasance (if rating confirmation is a specific condition precedent thereto)
and all other reasonable out-of-pocket expenses associated with defeasance,
including, but not limited to, accountant’s fees and opinions of counsel.

 
(33)
Fixed Interest Rates.  Each Mortgage Loan bears interest at a rate that remains
fixed throughout the remaining term of such Mortgage Loan, except in the case of
ARD Loans and situations where default interest is imposed.

 
(34)
Ground Leases.   For purposes of this Agreement, a “Ground Lease” shall mean a
lease creating a leasehold estate in real property where the fee owner as the
ground lessor conveys for a term or terms of years its entire interest in the
land and buildings and other improvements, if any, comprising the premises
demised under such lease to the ground

 
 
B-13

--------------------------------------------------------------------------------

 
 

 
lessee (who may, in certain circumstances, own the building and improvements on
the land), subject to the reversionary interest of the ground lessor as fee
owner and does not include industrial development agency (IDA) or similar leases
for purposes of conferring a tax abatement or other benefit.

 
With respect to any Mortgage Loan where the Mortgage Loan is secured by a
leasehold estate under a Ground Lease in whole or in part, and the related
Mortgage does not also encumber the related lessor’s fee interest in such
Mortgaged Property, based upon the terms of the Ground Lease and any estoppel or
other agreement received from the ground lessor in favor of Seller, its
successors and assigns, Seller represents and warrants that:
 
 
(a)
The Ground Lease or a memorandum regarding such Ground Lease has been duly
recorded or submitted for recordation in a form that is acceptable for recording
in the applicable jurisdiction.  The Ground Lease or an estoppel or other
agreement received from the ground lessor permits the interest of the lessee to
be encumbered by the related Mortgage and does not restrict the use of the
related Mortgaged Property by such lessee, its successors or assigns in a manner
that would materially adversely affect the security provided by the related
Mortgage.  No material change in the terms of the Ground Lease had occurred
since the origination of the Mortgage Loan, except as reflected in any written
instruments which are included in the related Mortgage File;

 
 
(b)
The lessor under such Ground Lease has agreed in a writing included in the
related Mortgage File (or in such Ground Lease) that the Ground Lease may not be
amended or  modified, or canceled or terminated by agreement of lessor and
lessee, without the prior written consent of the Mortgagee;

 
 
(c)
The Ground Lease has an original term (or an original term plus one or more
optional renewal terms, which, under all circumstances, may be exercised, and
will be enforceable, by either Mortgagor or the Mortgagee) that extends not less
than 20 years beyond the stated maturity of the related Mortgage Loan, or 10
years past the stated maturity if such Mortgage Loan fully amortizes by the
stated maturity (or with respect to a Mortgage Loan that accrues on an actual
360 basis, substantially amortizes);

 
 
(d)
The Ground Lease either (i) is not subject to any liens or encumbrances superior
to, or of equal priority with, the Mortgage, except for the related fee interest
of the ground lessor and the Permitted Encumbrances, or (ii)  is subject to a
subordination, non-disturbance and attornment agreement to which the Mortgagee
on the lessor’s fee interest in the Mortgaged Property is subject;

 
 
(e)
The Ground Lease does not place commercially unreasonably restrictions on the
identity of the Mortgagee and the Ground Lease is assignable to the holder of
the Mortgage Loan and its successors and assigns without the consent of the
lessor thereunder (provided that proper notice is delivered to the extent
required in accordance with the Ground Lease), and in the event it is so
assigned, it is further

 
 
B-14

--------------------------------------------------------------------------------

 
 

   
assignable by the holder of the Mortgage Loan and its successors and assigns
without the consent of (but with prior notice to) the lessor;

 
 
(f)
The Seller has not received any written notice of material default under or
notice of termination of such Ground Lease.  To the Seller’s knowledge, there is
no material default under such Ground Lease and no condition that, but for the
passage of time or giving of notice, would result in a material default under
the terms of such Ground Lease and to the Seller’s knowledge, such Ground Lease
is in full force and effect as of the Closing Date;

 
 
(g)
The Ground Lease or ancillary agreement between the lessor and the lessee
requires the lessor to give to the Mortgagee written notice of any default, and
provides that no notice of default or termination is effective against the
Mortgagee unless such notice is given to the Mortgagee;

 
 
(h)
The Mortgagee is permitted a reasonable opportunity (including, where necessary,
sufficient time to gain possession of the interest of the lessee under the
Ground Lease through legal proceedings) to cure any default under the Ground
Lease which is curable after the Mortgagee’s receipt of notice of any default
before the lessor may terminate the Ground Lease;

 
 
(i)
The Ground Lease does not impose any restrictions on subletting that would be
viewed as commercially unreasonable by a prudent commercial mortgage lender;

 
 
(j)
Under the terms of the Ground Lease, an estoppel or other agreement received
from the ground lessor and the related Mortgage (taken together), any related
insurance proceeds or the portion of the condemnation award allocable to the
ground lessee’s interest (other than (i) de minimis amounts for minor casualties
or (ii) in respect of a total or substantially total loss or taking as addressed
in subpart (k)) will be applied either to the repair or to restoration of all or
part of the related Mortgaged Property with (so long as such proceeds are in
excess of the threshold amount specified in the related Loan Documents) the
Mortgagee or a trustee appointed by it having the right to hold and disburse
such proceeds as repair or restoration progresses, or to the payment of the
outstanding principal balance of the Mortgage Loan, together with any accrued
interest;

 
 
(k)
In the case of a total or substantially total taking or loss, under the terms of
the Ground Lease, an estoppel or other agreement and the related Mortgage (taken
together), any related insurance proceeds, or portion of the condemnation award
allocable to ground lessee’s interest in respect of a total or substantially
total loss or taking of the related Mortgaged Property to the extent not applied
to restoration, will be applied first to the payment of the outstanding
principal balance of the Mortgage Loan, together with any accrued interest; and

 
 
(l)
Provided that the Mortgagee cures any defaults which are susceptible to being
cured, the ground lessor has agreed to enter into a new lease with Mortgagee
upon

 
 
B-15

--------------------------------------------------------------------------------

 
 

   
termination of the Ground Lease for any reason, including rejection of the
Ground Lease in a bankruptcy proceeding.

 
(35)
Servicing.  The servicing and collection practices used by the Seller with
respect to the Mortgage Loan have been, in all respects, legal and have met
customary industry standards for servicing of commercial loans for conduit loan
programs.

 
(36)
Origination and Underwriting.  The origination practices of the Seller (or the
related originator if the Seller was not the originator) with respect to each
Mortgage Loan have been, in all material respects, legal and as of the date of
its origination, such Mortgage Loan (or the related Whole Loan, as applicable)
and the origination thereof complied in all material respects with, or was
exempt from, all requirements of federal, state or local law relating to the
origination of such Mortgage Loan; provided that such representation and
warranty does not address or otherwise cover any matters with respect to
federal, state or local law otherwise covered in this Exhibit B.

 
(37)
No Material Default; Payment Record.  No Mortgage Loan has been more than 30
days delinquent, without giving effect to any grace or cure period, in making
required debt service payments since origination, and as of the date hereof, no
Mortgage Loan is more than 30 days delinquent (beyond any applicable grace or
cure period) in making required payments as of the Closing Date.  To the
Seller’s knowledge, there is (a) no material default, breach, violation or event
of acceleration existing under the related Mortgage Loan, or (b) no event (other
than payments due but not yet delinquent) which, with the passage of time or
with notice and the expiration of any grace or cure period, would constitute a
material default, breach, violation or event of acceleration, which default,
breach, violation or event of acceleration, in the case of either (a) or (b),
materially and adversely affects the value of the Mortgage Loan or the value,
use or operation of the related Mortgaged Property, provided, however, that this
representation and warranty does not cover any default, breach, violation or
event of acceleration that specifically pertains to or arises out of an
exception scheduled to any other representation and warranty made by the Seller
in this Exhibit B (including, but not limited to, the prior sentence).  No
person other than the holder of such Mortgage Loan may declare any event of
default under the Mortgage Loan or accelerate any indebtedness under the Loan
Documents.

 
(38)
Bankruptcy.  As of the date of origination of the related Mortgage Loan and to
the Seller’s knowledge as of the Cut-Off Date, neither the Mortgaged Property
(other than any tenants of such Mortgaged Property), nor any portion thereof, is
the subject of, and no Mortgagor, guarantor or tenant occupying a single-tenant
property is a debtor in state or federal bankruptcy, insolvency or similar
proceeding.

 
(39)
Organization of Mortgagor.  With respect to each Mortgage Loan, in reliance on
certified copies of the organizational documents of the Mortgagor delivered by
the Mortgagor in connection with the origination of such Mortgage Loan (or
related Whole Loan, as applicable), the Mortgagor is an entity organized under
the laws of a state of the United States of America, the District of Columbia or
the Commonwealth of Puerto Rico.  Except with respect to any Mortgage Loan that
is cross-collateralized and cross defaulted

 
 
B-16

--------------------------------------------------------------------------------

 
 

 
with another Mortgage Loan, no Mortgage Loan has a Mortgagor that is an
affiliate of another Mortgagor.

 
(40)
Environmental Conditions.  A Phase I environmental site assessment (or update of
a previous Phase I and or Phase II site assessment) and, with respect to certain
Mortgage Loans, a Phase II environmental site assessment (collectively, an
“ESA”) meeting ASTM requirements conducted by a reputable environmental
consultant in connection with such Mortgage Loan within 12 months prior to its
origination date (or an update of a previous ESA was prepared), and such ESA (i)
did not identify the existence of recognized environmental conditions (as such
term is defined in ASTM E1527-05 or its successor, hereinafter “Environmental
Condition”) at the related Mortgaged Property or the need for further
investigation, or (ii) if the existence of an Environmental Condition or need
for further investigation was indicated in any such ESA, then at least one of
the following statements is true:  (A) an amount reasonably estimated by a
reputable environmental consultant to be sufficient to cover the estimated cost
to cure any material noncompliance with applicable Environmental Laws or the
Environmental Condition has been escrowed by the related Mortgagor and is held
or controlled by the related Mortgagee; (B) if the only Environmental Condition
relates to the presence of asbestos-containing materials, radon in indoor air,
lead based paint or lead in drinking water, the only recommended action in the
ESA is the institution of such a plan, an operations or maintenance plan has
been required to be instituted by the related Mortgagor that, based on the ESA,
can reasonably be expected to mitigate the identified risk; (C) the
Environmental Condition identified in the related environmental report was
remediated or abated in all material respects prior to the date hereof, and, if
and as appropriate, a no further action or closure letter was obtained from the
applicable governmental regulatory authority (or the environmental issue
affecting the related Mortgaged Property was otherwise listed by such
governmental authority as “closed” or a reputable environmental consultant has
concluded that no further action is required); (D) an environmental policy or a
lender’s pollution legal liability insurance policy meeting the requirements set
forth below that covers liability for the identified circumstance or condition
was obtained from an insurer rated no less than A- (or the equivalent) by
Moody’s, S&P and/or Fitch; (E) a party not related to the Mortgagor was
identified as the responsible party for such condition or circumstance and such
responsible party has financial resources reasonably estimated to be adequate to
address the situation; or (F) a party related to the Mortgagor having financial
resources reasonably estimated to be adequate to address the situation is
required to take action.  To Seller’s knowledge, except as set forth in the ESA,
there is no Environmental Condition (as such term is defined in ASTM E1527-05 or
its successor) at the related Mortgaged Property.

 
(41)
Appraisal.  The Mortgage File contains an appraisal of the related Mortgaged
Property with an appraisal date within 6 months of the Mortgage Loan origination
date, and within 12 months of the Closing Date.  The appraisal is signed by an
appraiser who is a Member of the Appraisal Institute (“MAI”) and, to the
Seller’s knowledge, had no interest, direct or indirect, in the Mortgaged
Property or the Mortgagor or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan. Each appraiser has represented in such appraisal or in a supplemental
letter that the appraisal satisfies the requirements of the “Uniform

 
 
B-17

--------------------------------------------------------------------------------

 
 

 
Standards of Professional Appraisal Practice” as adopted by the Appraisal
Standards Board of the Appraisal Foundation.

 
(42)
Mortgage Loan Schedule.  The information pertaining to each Mortgage Loan which
is set forth in the Mortgage Loan Schedule attached as an exhibit to this
Mortgage Loan Purchase Agreement is true and correct in all material respects as
of the Cut-Off Date and contains all information required by the Pooling and
Servicing Agreement to be contained therein.

 
(43)
Cross-Collateralization.  No Mortgage Loan is cross-collateralized or
cross-defaulted with any other Mortgage Loan that is outside the Mortgage Pool,
except as set forth on Exhibit B-30-3.

 
(44)
Advance of Funds by the Seller.  After origination, no advance of funds has been
made by Seller to the related Mortgagor other than in accordance with the Loan
Documents, and, to Seller’s knowledge, no funds have been received from any
person other than the related Mortgagor or an affiliate for, or on account of,
payments due on the Mortgage Loan (other than as contemplated by the Loan
Documents, such as, by way of example and not in limitation of the foregoing,
amounts paid by the tenant(s) into a Mortgagee-controlled lockbox if required or
contemplated under the related lease or Loan Documents).  Neither Seller nor any
affiliate thereof has any obligation to make any capital contribution to any
Mortgagor under a Mortgage Loan, other than contributions made on or prior to
the date hereof.

 
(45)
Compliance with Anti-Money Laundering Laws.  Seller has complied in all material
respects with all applicable anti-money laundering laws and regulations,
including without limitation the USA Patriot Act of 2001 with respect to the
origination of the Mortgage Loan.

 
For purposes of these representations and warranties, “Mortgagee” shall mean the
mortgagee, grantee or beneficiary under any Mortgage, any holder of legal title
to any portion of any Mortgage Loan or, if applicable, any agent or servicer on
behalf of such party.
 
For purposes of these representations and warranties, the phrases “the Seller’s
knowledge” or “the Seller’s belief” and other words and phrases of like import
shall mean, except where otherwise expressly set forth herein, the actual state
of knowledge or belief of the Seller, its officers and employees directly
responsible for the underwriting, origination, servicing or sale of the Mortgage
Loans regarding the matters expressly set forth herein.
 
 
B-18

--------------------------------------------------------------------------------

 
 
Exhibit B-30-1
 
List of Mortgage Loans with Current Mezzanine Debt
 
Not Applicable
 
 
B-30-1-1

--------------------------------------------------------------------------------

 
 
Exhibit B-30-2
 
List of Mortgage Loans with Permitted Mezzanine Debt
 
Not Applicable
 
 
B-30-2-1

--------------------------------------------------------------------------------

 
 
Exhibit B-30-3
 
List of Cross-Collateralized and Cross-Defaulted Mortgage Loans
 
Not Applicable
 
 
B-30-3-1

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
EXCEPTIONS TO MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES
 
Representation
 
Mortgage Loan
Name
and Number
 
 
Description of Exception
 
(5)   Lien; Valid Assignment
 
 
Hyatt Regency - Buffalo (No. 9)
 
 
The fee interest in the Mortgaged Property is held by the Erie County Industrial
Development Agency (“IDA”) with the Mortgagor currently holding a leasehold
interest in order to take advantage of PILOT (payment-in-lieu of taxes) program;
the lender has a mortgage lien on both the fee interest held by the IDA and the
leasehold interest held by the Mortgagor.
 
(10)   Condition of Property
 
Cole Family Dollar Portfolio (No. 8)
 
The previous owners of the Mortgaged Properties (now the tenant under a lease
with the Mortgagor) is responsible for making certain repairs with a timeframe
noted in a separate letter agreement between the Mortgagor and the tenant. If
the repairs are not completed with the timeframe required by the letter
agreement, the Mortgagor will have an additional 90 days to pursue the
completion of such items. If any repairs remain uncompleted as of such deadline,
the Mortgagor is obligated to deposit with the lender the amount necessary to
complete the deferred maintenance repairs. If the Mortgagor fails to do so, a
cash flow sweep will commence until such time as the balance in such reserve
equals the amount necessary to complete the deferred maintenance repairs.

 
(12)   Condemnation
 
Sonora Village (No. 7)
 
The City of Scottsdale intends to condemn approximately 3,423 square feet of
currently undeveloped land for a proposed extension and alignment of Northsight
Boulevard.
 
(13)   Actions Concerning Mortgage Loan
 
West Valley Shopping Center (No. 11)
 
One of the non-recourse carve-out guarantors, Leland Belli is a co-defendant in
two lawsuits:
 
(i) Exclusive Fresh, Inc. (“Exclusive Fresh”) was a supplier for P. W.
Supermarkets, Inc. (“PW”) to whom PW owed approximately $43,000 for goods
purchased by PW. Exclusive Fresh brought an action in the Superior Court for
Santa Clara County on May 5, 2011 to collect the outstanding obligation. PW was
put into an involuntary bankruptcy on April 4, 2011, and as of result of the
bankruptcy, this action has been stayed. As part of the action, Exclusive Fresh
also named Leland Belli (“Belli”) as a co-defendant, alleging that Belli orally
agreed personally to make good on all outstanding debt owed by PW to Exclusive
Fresh, that Belli falsely informed Exclusive Fresh that PW was in a solid
financial position, and that Exclusive Fresh had agreed to forbear the filing of
a lawsuit in reliance on Belli’s claims. Belli has denied these allegations and
is vigorously defending this lawsuit.
 
(ii) In an adversary proceeding filed in U. S. Bankruptcy Court for the Northern
District of California, filed on March 30, 2012 in connection with the
involuntary bankruptcy proceeding against PW, the bankruptcy trustee is seeking
repayment of a $76,000 payment made by PW to Lee Ranches and Leland Belli as an
alleged “insider” for the purposes of preference litigation, for a payment
received in April 2010. While the defendants admit receiving the payment from
PW, they allege that it was the repayment of a short-term loan that was used by
PW to purchase inventory from Unified Grocers. Defendants’ position is that this
repayment of a short-term loan was not a payment of an antecedent debt,
therefore, it is not a preferential payment that must be returned to the
bankruptcy estate.
 
(13)   Actions Concerning Mortgage Loan
 
SpringHill Suites - Frazer Mills (No. 16)
 
SpringHill Suites - Southside Works (No. 17)
 
A civil action brought by a brother and business partner of the non-recourse
carveout guarantors is currently pending in the Court of Common Pleas of
Allegheny County, Pennsylvania. The plaintiff in this suit alleged
misappropriation of funds by the defendants, however the plaintiff’s forensic
accountant failed to find any evidence of such misappropriation as was
originally alleged. No financial or other claim was presented by the plaintiff
for any lost business opportunity or purported fraud. A settlement is currently
being negotiated in this litigation, under which the plaintiff will retire from
active management of the company in exchange for a financial buyout and a
transition

 
Exhibit 10.2 of Form 8-K - GSMC Mortgage Loan Purchase Agreement
 
 
C-1

--------------------------------------------------------------------------------

 
 
Representation
 
Mortgage Loan
Name
and Number
 
Description of Exception
       
from plaintiff’s general partnership to limited partnership in the venture.  At
the completion of such buyout, the plaintiff will control certain triple net
lease properties, while the defendants will retain control of their development
company, management company, and the hotels owned by the venture.
 
(13)   Actions Concerning Mortgage Loan
 
TownePlace Suites  -Fayetteville (No. 26)
 
A civil action was filed in the 141st Judicial District Court of Tarrant County,
Texas, by Texas Capital Bank against Dewey F. Weaver, Jr. (“Weaver”), the
non-recourse carveout guarantor, resulting from Weaver’s guaranty of a note for
a friend.  All sums due and owing under the judgment have been placed in
register of the court., and the only matter still pending involves claim of
attorney fees of approximately $165,000.00.
 
(16)   Insurance
 
All GSMC Mortgage Loans other than West Valley Shopping Center (No. 11) and
TownePlace Suites – Fayetteville (No. 26)
 
All policies of insurance may be issued by a syndicate of insurers through which
at least 75% of the coverage (if there are 4 or fewer members of the syndicate)
or at least 60% of the coverage (if there are 5 or more members of the
syndicate) is with insurers having such ratings (provided that the first layers
of coverage are from insurers rated at least “A” by S&P and “A2” by Moody’s, if
Moody’s rates such insurer and is rating the Certificates, and all such insurers
must have ratings of not less than “BBB+” by S&P and “Baa1” by Moody’s, if
Moody’s rates such insurer and is rating the Certificates).
 
(16)   Insurance
 
222 Broadway (No. 2)
 
Insurance coverage may be provided by FM Global companies with respect to
insurance on the property level, provided it maintains a minimum rating of “Api”
with S&P, and by Liberty Mutual Insurance Company with respect to the liability
insurance, provided it maintains a minimum rating of “A-” with S&P.
 
(16)   Insurance
 
25 East Oak Street (No. 6)
 
Insurance coverage may be provided by Liberty Mutual Fire Insurance
Company,   so long as they maintain a rating of “A-” with S&P and an “A3” with
Moody’s; provided that if the rating of such insurer is withdrawn or downgraded
below “A-” by S&P or “A3” by Moody’s, the Mortgagor agrees to promptly replace
such carrier.
 
(16)   Insurance
 
Cole Family Dollar Portfolio (No. 8)
 
To the extent: (i) the master lease with Family Dollar is in full force and
effect, (ii) no monetary default or material non-monetary default beyond any
applicable notice and cure period has occurred and is continuing under such
master lease, (iii) Family Dollar (or the guarantor (if any) maintains a
claims-paying ability ratings from S&P of BBB- or better and a consistent rating
from Moody’s, (iv) during the term of the Loan, Family Dollar is obligated per
the terms of such master lease to rebuild and/or repair its leased premises at
the corresponding Mortgaged Properties at Family Dollar’s sole expense and the
rent paid by Family Dollar following such casualty will not abate, and (v)
Family Dollar maintains the insurance required to be maintained by it under the
master lease, the Mortgagor will not be required to maintain separate insurance.
 
If the insurance maintained by Family Dollar does not comply with the
requirements of the loan documents or the reliance upon the insurance provided
by Family Dollar pursuant to the master lease will result in a downgrade,
withdrawal, or qualification of any rating to be assigned or then assigned to
any outstanding Certificates, then the Mortgagor is required to, upon obtaining
knowledge thereof, promptly, at its sole cost and expense, procure and maintain
either (x) “primary” insurance coverage in the event that the tenant does not
provide the applicable insurance coverage or (y) “excess and contingent”
insurance coverage in the event that the tenant does not have the sufficient
insurance coverage over and above any other valid and collectible coverage then
in existence, as is necessary to bring the insurance coverage for the Mortgaged
Property into full compliance with all of the terms and conditions of the loan
documents.
 
(16)   Insurance
 
Hyatt Regency - Buffalo (No. 9)
 
Insurance coverage may be provided by Merchant’s Mutual Insurance Company
(“Merchant’s”) under the Mortgagor’s umbrella policy, so long as it maintains a
rating of “A VIII” or better with AM Best.  In the event the rating of
Merchant’s is withdrawn or downgraded, the Mortgagor must promptly notify the
lender and replace the downgraded insurer, with a carrier otherwise meeting the
requirements

 
 
C-2

--------------------------------------------------------------------------------

 
 
Representation
 
Mortgage Loan
Name
and Number
 
Description of Exception
       
of the loan agreement.
 
The insurance required pursuant to the loan documents for the hotel may be
maintained by the Hyatt hotel parent company under its blanket insurance
program.
 
(16)   Insurance
 
Plains Capital Towers (No. 10)
 
Insurance coverage may be provided by Aspen Specialty Insurance Company, so long
as they maintain a rating of “A: XV” with AM Best; or by Essex Insurance Company
so long as they maintain a rating of “A2” with Moody’s.
 
The Mortgagor is permitted to pay the premiums for the insurance policies
required under the loan agreement, other than the insurance policies for the
commercial general liability insurance, through a premium financing agreement
provided that (i) the Mortgagor provides proof of payment of each installment to
the premium financing company as they become due and payable, and (ii) until
satisfaction in full of the indebtedness, the lender will maintain in the tax
and insurance escrow account an amount equal to six (6) months of the annual
insurance premiums for the Mortgaged Property to be paid pursuant to the premium
finance agreement, which amount may be utilized by the lender to acquire any
necessary insurance as permitted by the terms of the loan documents in the event
the Mortgagor does not provide proof of payment as required pursuant to clause
(i) above. The premium financing company will not provide 30 days of
cancellation if the Mortgagor fails to pay the premium.
 
(16)   Insurance
 
SpringHill Suites - Frazer Mills (No. 16)
 
SpringHill Suites - Southside Works (No. 17)
 
Insurance coverage may be provided by (i) Westfield Insurance Company
(“Westfield”) so long as they maintain a rating of “A XIII” or better with AM
Best, and (ii) Eastern Alliance Insurance Company (“Eastern”) only for the
required workers compensation and employers liability coverages, so long as they
maintain a rating of “A VII” or better with AM Best.  In the event the rating of
either Westfield or Eastern is withdrawn or downgraded, the Mortgagor must
promptly notify the lender and replace the downgraded insurer, with a carrier
otherwise meeting the requirements of the loan agreement.
 
(16)   Insurance
 
ARCT III Portfolio (No. 21)
 
The Mortgagor may utilize National Fire Insurance Company of Hartford, the
current insurer of its commercial general liability policy, which currently
maintains a rating of “A-” with S&P and an “A3” with Moody’s; provided that if
the rating of such insurer is withdrawn or downgraded below “A-” by S&P or “A3”
by Moody’s, the Mortgagor agrees to promptly replace such carrier.
 
Other than the insurance coverages for liability which are required to be
continuously maintained by the Mortgagor, the Mortgagor may use the insurance
coverage provided by the existing tenant on each of the Mortgaged Properties so
long as no default beyond any applicable notice and cure period has occurred and
is continuing under the applicable lease, and either (x) any insurance coverage
provided by the existing tenants satisfy the requirements set forth in the loan
documents (including but not limited to the requirement to name the lender as
mortgagee on tenant’s policies), such tenant’s lease and any material
agreements, or (y) if such insurance coverage provided by the existing tenants
do not satisfy the requirements but do satisfy the requirements set forth in
such tenant’s existing lease and any material agreements applicable to the
Mortgaged Property covered by such lease, then so long as (i) the credit rating
of such tenant (or tenant’s guarantor) continues to be rated at least “BBB” by
S&P, (ii) the tenant is obligated at its sole cost and expense to rebuild and/or
repair the Mortgaged Property following a casualty or to pay to the Mortgagor
all insurance proceeds and any other amount necessary to equal the entire sum
necessary to rebuild the Mortgaged Property, (iii) the tenant is required to
continue to pay full rent without any abatement or offset, and (iv) tenant
maintains, either through a program of self-insurance or otherwise, the
insurance required to be maintained under the lease (which insurance will not be
less as to coverage types and amounts). To the extent any of the foregoing
conditions are not satisfied, the Mortgagor will be required to itself provide
supplemental coverage to the lender for one or more of the Mortgaged Properties.

 
 
C-3

--------------------------------------------------------------------------------

 
 
Representation
 
Mortgage Loan Name
and Number
 
Description of Exception
(24)   Local Law Compliance
 
Cole Family Dollar Portfolio (No. 8)
 
The following Mortgaged Properties have a deficiency in parking spaces required
by current zoning ordinance: Phoenix, AZ (6 spaces), Little Rock, AR (3 spaces),
Fort Dodge, IA (6 spaces) and Hernandez, NM (4 spaces); Following the receipt of
any applicable notice, the Mortgagor has agreed to remedy any deficiency within
the timeframe required by the appropriate governmental authority.
 
(30)   Due on Sale or Encumbrance
 
Cole Family Dollar Portfolio (No. 8)
 
The general partner of the sole member of the Mortgagor (which has a 99.9%
indirect interest in the Mortgagor) is a public REIT and ownership interests
will therefore be freely transferrable.
 
(30)   Due on Sale or Encumbrance
 
Plains Capital Towers (No. 10)
 
The sole member of the Mortgagor and general partner of sole member are public
REITs and ownership interests will therefore be freely transferrable.

 
(30)   Due on Sale or Encumbrance
 
Merrimack Village Center (No. 45)
 
Various transfers of greater than 50% direct and indirect interests in the
Mortgagor are permitted along with certain transfers of the Mortgaged Property.
 
(31)   Single-Purpose Entity
 
Plains Capital Towers (No. 10)
 
A non-consolidation opinion was not required or obtained, however, the Mortgagor
has one independent manager/director.

 
(39)   Organization of Mortgagor
 
25 East Oak Street (No. 6)
 
The Mortgagor under this Mortgage Loan is affiliated with the Mortgagor under
the 1026-1044 Market Street Mortgage Loan.
 
(39)   Organization of Mortgagor
 
SpringHill Suites - Frazer Mills (No. 16)
 
SpringHill Suites - Southside Works (No. 17)
 
The Mortgagors under these Mortgage Loans are affiliated.

 
 
C-4

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
FORM OF OFFICER’S CERTIFICATE
 
[                              ] (“Seller”) hereby certifies as follows:
 
 
1.
All of the representations and warranties (except as set forth on Exhibit C) of
the Seller under the Mortgage Loan Purchase Agreement, dated as of September 1,
2012 (the “Agreement”), between Citigroup Commercial Mortgage Securities Inc.
and Seller, are true and correct in all material respects on and as of the date
hereof (or as of such other date as of which such representation is made under
the terms of Exhibit B to the Agreement) with the same force and effect as if
made on and as of the date hereof (or as of such other date as of which such
representation is made under the terms of Exhibit B to the Agreement).

 
 
2.
The Seller has complied in all material respects with all the covenants and
satisfied all the conditions on its part to be performed or satisfied under the
Agreement on or prior to the date hereof, and no event has occurred which would
constitute a default on the part of the Seller under the Agreement.

 
 
3.
Neither the Prospectus, dated September 4, 2012, as supplemented by the
Prospectus Supplement, dated September 10, 2012 (collectively, the
“Prospectus”), relating to the offering of the Class A-1, Class A-2, Class A-3,
Class A-4 and Class A-AB Certificates, nor the Offering Circular, dated
September 10, 2012 (the “Offering Circular”), relating to the offering of the
Class X-A, Class X-B, Class A-S, Class B, Class C, Class D, Class E, Class F,
Class G and Class R Certificates, in the case of the Prospectus and the
Prospectus Supplement, as of the date of the Prospectus Supplement or as of the
date hereof, or the Offering Circular, as of the date thereof or as of the date
hereof, included or includes any untrue statement of a material fact relating to
the Mortgage Loans, the related Mortgaged Properties and/or the Seller or
omitted or omits to state therein a material fact relating to the Mortgage
Loans, the related Mortgaged Properties and/or the Seller required to be stated
therein or necessary in order to make the statements therein relating to the
Mortgage Loans, the related Mortgaged Properties and/or the Seller, in light of
the circumstances under which they were made, not misleading.

 
Capitalized terms used herein without definition have the meanings given them in
the Agreement or, if not defined therein, in the Indemnification Agreement.
 
[SIGNATURE APPEARS ON THE FOLLOWING PAGE]
 
 
D-1

--------------------------------------------------------------------------------

 
 
Certified this [  ] day of September, 2012.
 

 
GOLDMAN SACHS MORTGAGE
    COMPANY        
 
By:
       
Name:
     
Title:

 
 
D-2

--------------------------------------------------------------------------------

 